         Case
          Case21-30710
               21-30710 Document
                         Document34-9 FiledinonTXSB
                                  41 Filed      03/02/21 in TXSB Page
                                                     on 03/02/21 Page11of
                                                                        of52
                                                                           52




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  03/02/2021
    In re:                                                §
                                                          §         Case No. 21-30710
    CASTEX ENERGY 2005 HOLDCO,                            §
    LLC, et al.,                                          §         Chapter 11
                                                          §
                     Debtors. 1                           §         (Joint Administration Requested)

         INTERIM ORDER (I) AUTHORIZING THE USE OF CASH COLLATERAL
       PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE, (II) GRANTING
         ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES,
     (III) GRANTING LIENS AND SUPERPRIORITY CLAIMS, (IV) MODIFYING THE
             AUTOMATIC STAY, AND (V) SCHEDULING A FINAL HEARING
                              (Relates to ECF # ___)

             Upon the motion, dated February 28, 2021 (the “Motion”), of the Borrower (as defined

below) and the other debtors and debtors-in-possession (collectively, the “Debtors”), in the

above-referenced chapter 11 cases (the “Cases”), seeking (among other things) entry of an interim

order (this “Interim Order”), pursuant to sections 105, 361, 362, 363, 503, 507, and 552 of title 11

of the United States Code (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004,

7062 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

Rules 2002-1, 4002-1(i), and 9013-1 of the Bankruptcy Local Rules of the United States

Bankruptcy Court for the Southern District of Texas (the “Local Rules”), and the Procedures for

Complex Chapter 11 Bankruptcy Cases (the “Complex Case Rules” and together with the Local

Rules, the “Bankruptcy Local Rules”), that among other things:

             (i)    authorizes the Debtors to use “cash collateral,” as such term is defined in
                    section 363 of the Bankruptcy Code (the “Cash Collateral”), including Cash
                    Collateral in which the Prepetition Secured Parties (as defined below) have a Lien


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Castex Energy 2005 Holdco, LLC (6832); Castex Energy 2005, LLC (6832); Castex
Energy Partners, LLC (6832); and Castex Offshore, Inc. (8432). The Debtors’ mailing address is One Memorial
City Plaza, 800 Gessner Rd., Suite 925, Houston, Texas 77024.
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page22of
                                                                     of52
                                                                        52




               or other interest, in each case whether existing on the Petition Date, arising pursuant
               to this Interim Order or otherwise;

       (ii)    modifies the automatic stay imposed by section 362 of the Bankruptcy Code solely
               to the extent necessary to implement and effectuate the terms and provisions of this
               Interim Order;

       (iii)   grants the Prepetition Secured Parties, as of the Petition Date and in accordance
               with the relative priorities set forth herein, the Prepetition Secured Parties Adequate
               Protection (as defined below), which consists of, among other things, the Adequate
               Protection Liens (as defined below), Adequate Protection Superiority Claims (as
               defined below), and current payment of reimbursable fees and expenses;

       (iv)    schedules a final hearing on the Motion (the “Final Hearing”) to be held no later
               than thirty-five (35) calendar days after the Petition Date to consider entry of a final
               order that grants all of the relief requested in the Motion on a final basis, which
               final order shall be in form and substance (including with respect to any subsequent
               modifications to the form or substance made in response to objections of other
               creditors or this Court) acceptable to the Prepetition Agent (the “Final Order”);

       (v)     waives, upon entry of the Final Order, certain rights of the Debtors to surcharge
               collateral pursuant to section 506(c) of the Bankruptcy Code; and

       (vi)    provides for the immediate effectiveness of this Interim Order and waives any
               applicable stay (including under Bankruptcy Rule 6004) to permit such immediate
               effectiveness.

       Having considered the Motion, and the Declaration of Douglas Brickley, (the “First Day

Declaration”), and the evidence submitted or proffered at the hearing on this Interim Order (the

“Interim Hearing”); and in accordance with Bankruptcy Rules 2002, 4001(b), 4001(c), and

4001(d) and 9014 and all applicable Bankruptcy Local Rules, notice of the Motion and the Interim

Hearing having been provided pursuant to Bankruptcy Rule 4001(b)(1)(C); and an Interim Hearing

having been held and concluded on March 2, 2021; and it appearing that approval of the interim

relief requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtors

pending the Final Hearing and otherwise is fair and reasonable and in the best interests of the

Debtors, their creditors, their estates and all parties in interest, and is essential for the continued




                                                  2
       Case
        Case21-30710
             21-30710 Document
                       Document34-9 FiledinonTXSB
                                41 Filed      03/02/21 in TXSB Page
                                                   on 03/02/21 Page33of
                                                                      of52
                                                                         52




operation of the Debtors’ business and the preservation of the value of the Debtors’ assets; and

after due deliberation and consideration, and good and sufficient cause appearing therefor:

    THIS COURT MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:2

         A.       Petition Date. On February 26, 2021 (the “Petition Date”), each of the Debtors

filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of Texas (this “Court”). The Debtors have continued

in the management and operation of their businesses and properties as debtors-in- possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code. No statutory committee of unsecured

creditors (to the extent such committee is appointed, the “Committee”), trustee, or examiner has

been appointed in the Cases.

         B.       Jurisdiction and Venue. This Court has jurisdiction over the Cases, the Motion

and the parties and property affected hereby pursuant to 28 U.S.C. §1334. Consideration

of the Motion constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue for the

Cases and proceedings on the Motion is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409. The statutory and other predicates for the relief granted herein are sections

105, 361, 362, 363, 364, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001,

6004, and 9014 and the Bankruptcy Local Rules.

         C.       Notice. The Interim Hearing is being held pursuant to the authorization of

Bankruptcy Rule 4001. Notice of the Interim Hearing and the interim relief requested in the

Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight courier

or hand delivery, to certain parties in interest, including: (i) the Office of the United States Trustee



2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, as appropriate, pursuant to Bankruptcy Rule 7052.


                                                          3
       Case
        Case21-30710
             21-30710 Document
                       Document34-9 FiledinonTXSB
                                41 Filed      03/02/21 in TXSB Page
                                                   on 03/02/21 Page44of
                                                                      of52
                                                                         52




for the Southern District of Texas (the “United States Trustee”), (ii) those entities or individuals

included on the Debtors’ list of thirty (30) largest unsecured creditors on a consolidated basis, (iii)

counsel to the Prepetition Agent (as defined below), (iv) the Prepetition Agent, (v) the Bureau of

Ocean Energy Management (“BOEM”), (vi) the Bureau of Safety and Environmental Enforcement

(“BSEE”), (vii) the Department of Interior, (viii) the Department of Justice, (ix) the Internal

Revenue Service, (x) entities who are predecessor owners in the chain of title or co-working

interest owners with respect to certain of the applicable Debtors’ leased property, and (xi) any

party that has requested notice pursuant to Bankruptcy Rule 2002. Under the circumstances, such

notice of the Motion, and the relief requested therein and the Interim Hearing complies with

Bankruptcy Rule 4001(b), (c) and (d) and the Bankruptcy Local Rules, and no other notice need

be provided for entry of this Interim Order.

        D.      Debtors’ Stipulations Regarding the Prepetition Facilities. Subject to the rights

of parties in interest that are specifically set forth in Paragraph 5 below, the Debtors, on their behalf

and on behalf of their estates, admit, stipulate, acknowledge, and agree (Paragraph D hereof shall

be referred to herein as the “Debtors’ Stipulations”) as follows:

                (i)     Prepetition Credit Facility. The Debtors are party to that certain Third

Amended and Restated Credit Agreement, dated as of March 14, 2018, (as amended, restated,

supplemented or otherwise modified from time to time, the “Prepetition Credit Agreement”, and

collectively with any other agreements and documents executed or delivered in connection

therewith, including the “Security Agreement” as defined therein, each as may be amended,

restated, supplemented, or otherwise modified from time to time, the “Prepetition Loan

Documents”), by and among Castex Energy Partners, LLC (in such capacity, the “Borrower”),

Castex Energy 2005 Holdco, LLC, and the other persons party thereto as “Loan Parties” (as that




                                                   4
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page55of
                                                                     of52
                                                                        52




term is defined in the Prepetition Credit Agreement), the financial institutions from time to time

party thereto as lenders (collectively, the “Prepetition Secured Lenders”), and Capital One,

National Association, individually as a Prepetition Secured Lender, as L/C Issuer (as that term is

defined in the Prepetition Credit Agreement) and as administrative agent for the Prepetition

Secured Lenders (in such capacity, the “Prepetition Agent” and, together with the Prepetition

Secured Lenders and any other party to which Prepetition Secured Loan Obligations (as defined

below) are owed, the “Prepetition Secured Parties”). All obligations of the Debtors arising under

the Prepetition Credit Agreement or the other Prepetition Loan Documents shall collectively be

referred to herein as the “Prepetition Secured Loan Obligations.” The Debtors incurred the

Prepetition Secured Loan Obligations in connection with their previous reorganization under

chapter 11 of the Bankruptcy Code in the jointly administered case number 17-35835. During

those cases, the court entered the Order Confirming the Debtors’ Third Amended Joint Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 448 in Case No. 17-35835]

under which the court, among other things, (a) approved the transactions contemplated under the

Exit Loan Documents (as defined therein) and (b) found that the Exit Loan Documents created

“perfected, valid, binding, non-avoidable, and enforceable first priority Liens on, and security

interests in, all of the Reorganized Debtors’ assets that will secure the obligations under the Exit

Credit Agreement to the extent specified in the Exit Loan Documents.”

               (ii)    Prepetition Liens and Prepetition Collateral. Pursuant to (a) that certain

Second Amended and Restated Security Agreement dated as of March 14, 2018 (as amended,

restated, amended and restated, supplemented and/or modified from time to time, the “Prepetition

Security Agreement”), by and among the Borrower, the other Grantors (as defined therein) party

thereto and the Prepetition Agent, each Grantor granted to the Prepetition Agent, for the benefit of




                                                 5
       Case
        Case21-30710
             21-30710 Document
                       Document34-9 FiledinonTXSB
                                41 Filed      03/02/21 in TXSB Page
                                                   on 03/02/21 Page66of
                                                                      of52
                                                                         52




itself and the other Prepetition Secured Parties, to secure the Prepetition Secured Loan Obligations,

a continuing first-priority lien and security interest in and Lien (as defined in the Prepetition Credit

Agreement) on such Grantor’s right, title and interest in and to substantially all of the property and

assets of such Grantor (which, for the avoidance of doubt, includes Cash Collateral), whether now

owned or existing or hereafter acquired or arising, regardless of where located, other than Excluded

Assets (as defined in the Prepetition Security Agreement); and (b) that certain Second Amended

and Restated Pledge Agreement and Irrevocable Proxy dated as of March 14, 2018 (as amended,

restated, amended and restated, supplemented and/or modified from time to time, including by that

certain Consent Agreement dated as of June 16, 2020 (as amended, restated, amended and restated,

supplemented and/or modified from time to time, the “Consent Agreement”) by and among the

Borrower, Castex Offshore, Inc., the other Loan Parties party thereto, the Prepetition Secured

Lenders party thereto, and the Prepetition Agent; collectively, the “Prepetition Pledge Agreement”;

and together, with the Prepetition Security Agreement, the “Prepetition Security Documents”) by

and among the Borrower, the other Pledgors (as defined therein) party thereto and the Prepetition

Agent, the Pledgors granted to the Prepetition Agent, for the benefit of itself and the other

Prepetition Secured Parties, a continuing first-priority lien and security interest in and Lien (as

defined in the Prepetition Credit Agreement) on such Pledgor’s right, title and interest in, to and

under certain Collateral (as defined in the Prepetition Pledge Agreement). All liens granted under

and pursuant to the Prepetition Security Documents shall collectively be referred to herein as the

“Prepetition Liens.” All “Collateral” (under and as defined in the Prepetition Security Agreement)

and “Collateral” (under and as defined in the Prepetition Pledge Agreement) shall collectively be

referred to herein as the “Prepetition Collateral,” which, for the avoidance of doubt, includes the

Indemnity Escrow Shares and the Closing Payment Shares (each as defined in the Consent




                                                   6
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page77of
                                                                     of52
                                                                        52




Agreement and as used collectively herein, the “Talos Shares”) and all commercial tort claims

(including proceeds thereof) related to that certain lawsuit entitled Apache Corporation v. Castex

Offshore, Inc., et al., Cause No. 2015-48580 currently pending in the 133rd District Court of Harris

County, Texas (the “Apache Litigation”). As of the Petition Date, (I) the Prepetition Liens (a) are

legal, valid, binding, enforceable, and perfected Liens, (b) were granted to, or for the benefit of,

the Prepetition Secured Parties (as applicable) for fair consideration and reasonably equivalent

value, (c) are not subject to avoidance, recharacterization, or subordination pursuant to the

Bankruptcy Code or applicable non-bankruptcy law and (d) are subject and subordinate only to

the Carve-Out (as defined below), and (II) (w) the Prepetition Secured Loan Obligations constitute

legal, valid and binding obligations of the applicable Debtors, enforceable in accordance with the

terms of the applicable Prepetition Loan Documents (other than in respect of the stay of

enforcement arising from section 362 of the Bankruptcy Code), (x) no setoffs, recoupments,

offsets, defenses, or counterclaims to any of the Prepetition Secured Loan Obligations exist, (y)

no portion of the Prepetition Secured Loan Obligations or any payments made to any or all of the

Prepetition   Secured    Parties   are   subject   to   avoidance,    disallowance,    disgorgement,

recharacterization, recovery, subordination, attack, offset, counterclaim, defense, or “claim” (as

defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or applicable

non-bankruptcy law, and (z) any guarantee under the Prepetition Security Documents shall

continue in full force and effect to unconditionally guaranty the Prepetition Secured Loan

Obligations notwithstanding any use of Cash Collateral permitted hereunder.

For the avoidance of doubt, and notwithstanding anything to the contrary in this Order,
“Prepetition Collateral” does not include a lien, right, or interest, in the Escrow Shares (as defined
in that certain Escrow Agreement, dated as of June 19, 2020, by and among Castex Energy
Partners, LLC, Castex Offshore, Inc., Talos Production Inc., and Citibank N.A (the “Escrow



                                                   7
       Case
        Case21-30710
             21-30710 Document
                       Document34-9 FiledinonTXSB
                                41 Filed      03/02/21 in TXSB Page
                                                   on 03/02/21 Page88of
                                                                      of52
                                                                         52




Agreement”)) but rather includes a lien on the Debtors’ rights and interests in the Escrow
Agreement. Nothing in this Order impacts, subordinates, or otherwise alters the rights and interests
of Talos Production Inc. in the Escrow Shares or the Escrow Agreement.

               (iii)   Amounts Owed under Prepetition Loan Documents. As of the Petition Date,

the applicable Debtors owed the Prepetition Secured Parties, pursuant to the Prepetition Loan

Documents, without defense, counterclaim, reduction or offset of any kind, in respect of loans

made and other financial accommodations made by the Prepetition Secured Parties with respect to

the Prepetition Credit Agreement an aggregate principal amount of not less than $199,585,956,

plus all accrued and hereafter accruing and unpaid interest thereon and any additional fees,

expenses (including any reasonable attorneys’, accountants’, appraisers’, and financial advisors’

fees and expenses that are chargeable or reimbursable under the Prepetition Loan Documents), and

other amounts now or hereafter due under the Prepetition Loan Documents.

               (iv)    Release of Claims. Subject to Paragraph 5 below, each Debtor and its estate

shall be deemed to have forever waived, discharged, and released each of (i) the Prepetition

Secured Parties and (ii) each of their respective affiliates, assigns or successors and the respective

members, managers, equity holders, affiliates, agents, attorneys, financial advisors, consultants,

officers, directors, employees and other representatives of the foregoing (all of the foregoing,

collectively, in such capacity, the “Prepetition Secured Party Releasees”) from any and all “claims”

(as defined in the Bankruptcy Code), counterclaims, causes of action (including causes of action

in the nature of “lender liability”), defenses, setoff, recoupment, other offset rights and other rights

of disgorgement or recovery against any and all of the Prepetition Secured Party Releasees through

the date of this Interim Order, whether arising at law or in equity, relating to and/or otherwise in

connection (as applicable) with the Prepetition Secured Loan Obligations, the Prepetition Liens or

the debtor-creditor relationship between any of the Prepetition Secured Parties, on the one hand,


                                                   8
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page99of
                                                                     of52
                                                                        52




and any of the Debtors, on the other hand, including (I) any recharacterization, subordination,

avoidance, disallowance or other claim arising under or pursuant to section 105 or chapter 5 of the

Bankruptcy Code or under any other similar provisions of applicable state law, federal law, or

municipal law and (II) any right or basis to challenge or object to the amount, validity, or

enforceability of the Prepetition Secured Loan Obligations or any payments or other transfers made

on account of the Prepetition Secured Loan Obligations, or the validity, enforceability, priority, or

non-avoidability of the Prepetition Liens securing the Prepetition Secured Loan Obligations,

including any right or basis to seek any disgorgement or recovery of payments of cash or any other

distributions or transfers previously received by any of the Prepetition Secured Party Releasees.

       E.      Cash Collateral. All of the Debtors’ cash, including any cash in deposit accounts

of the Debtors, wherever located, constitutes Cash Collateral of the Prepetition Secured Parties.

       F.      Adequate Protection for Prepetition Secured Parties. The Prepetition Secured

Parties have agreed to permit the Debtors to use certain of the Prepetition Collateral, including the

Cash Collateral, during the Interim Period (as defined below), subject to the terms and conditions

set forth herein. The Prepetition Secured Parties are entitled to the adequate protection as set forth

herein pursuant to sections 361, 362, and 363 of the Bankruptcy Code. Based on the Motion and

on the record presented to this Court at the Interim Hearing, the terms of the proposed adequate

protection arrangements and the use of the Cash Collateral contemplated hereby are fair and

reasonable, reflect the Debtors’ prudent exercise of business judgment consistent with their

fiduciary duties, and constitute reasonably equivalent value and fair consideration for the consent

of the Prepetition Secured Parties. The Prepetition Agent, with the consent of the requisite




                                                  9
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page10
                                                                   10of
                                                                      of52
                                                                         52




percentage of the Prepetition Secured Lenders, has expressly consented to the entry of this Interim

Order and the relief provided herein and pursuant to the terms of the Prepetition Credit Agreement.

       G.      Section 552. Subject to entry of the Final Order, in light of the subordination of

their Liens and superpriority administrative claims to the Carve-Out, subject to the entry of the

Final Order, each of the Prepetition Secured Parties shall be entitled to all of the rights and benefits

of section 552(b) of the Bankruptcy Code and the “equities of the case” exception shall not apply.

       H.      Relief Essential; Best Interest. For the reasons stated above, the Debtors have

requested immediate entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and

4001(c)(2), and the Bankruptcy Local Rules. Absent granting the relief set forth in this Interim

Order, the Debtors’ estates, their businesses and properties and their ability to reorganize or

otherwise preserve the value of the Debtors’ assets will be immediately and irreparably harmed.

Authorization of the use of Cash Collateral in accordance with this Interim Order is therefor in the

best interests of the Debtors’ estates and consistent with their fiduciary duties. Based on all of the

foregoing, sufficient cause exists for immediate entry of the Interim Order pursuant to Bankruptcy

Rules 4001(b)(2) and 4001(c)(2) and the applicable Bankruptcy Local Rules.

       NOW, THEREFORE, based on the Motion and the record before this Court with respect

to the Motion, and with the consent of the Debtors, the Prepetition Agent and the requisite

Prepetition Secured Lenders to the form and entry of this Interim Order, and good and sufficient

cause appearing therefor,

       IT IS ORDERED that:

       1.      Motion Granted. The Motion is hereby granted on an interim basis in accordance

with the terms and conditions set forth in this Interim Order. Any objections to the Motion with




                                                  10
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page11
                                                                   11of
                                                                      of52
                                                                         52




respect to the entry of this Interim Order that have not been withdrawn, waived, or settled, and all

reservations of rights included therein, are hereby denied and overruled.

       2.      Protections.

       (a)     Authorization to Use Cash Collateral. To enable the Debtors to continue to operate

their business, during the period from the entry of this Interim Order through and including the

earliest to occur of (i) the entry of the Final Order, or (ii) the Termination Declaration Date (as

defined below), in each case unless extended by written agreement of the Prepetition Agent at the

direction of the requisite percentage of the Prepetition Secured Lenders or in accordance with

Paragraph 12 below (the period from the entry of this Interim Order through and including such

earliest date, the “Interim Period”) the Debtors are hereby authorized to use Cash Collateral. Any

use of Cash Collateral shall be consistent with the terms and conditions of this Interim Order,

including the Approved Budget and the Budget Covenants as defined and contained in

Paragraph 2(c) below. Following the entry of the Final Order, further Cash Collateral use will be

governed by the terms of such Final Order.

       (b)     Budget. Attached hereto as Exhibit A is a rolling 13-week cash flow budget (the

“Initial Approved Budget”) that reflects on a line-item basis the Debtors’ (i) weekly projected cash

receipts (including from non-ordinary course assets sales) and (ii) weekly projected disbursements

(including ordinary course operating expenses, bankruptcy-related expenses under the Cases,

capital expenditures, and estimated fees and expenses of the Prepetition Secured Parties (including

counsel and financial advisors therefor).

               (i)     The Debtors shall at the end of every four (4) week period commencing on

                       Friday of the first full calendar week following the Petition Date propose an

                       update to the then-existing Approved Budget (as defined below) adding




                                                11
Case
 Case21-30710
      21-30710 Document
                Document34-9 FiledinonTXSB
                         41 Filed      03/02/21 in TXSB Page
                                            on 03/02/21 Page12
                                                             12of
                                                                of52
                                                                   52




              thereto the forecast of cash receipts and cash disbursements (including any

              Permitted Affiliate Services Payments (as defined in the Prepetition Credit

              Agreement)) for the 13-week period commencing with the calendar week

              immediately following the date such proposed update is required to be

              delivered hereunder, which, once approved in writing by the Prepetition

              Agent (each, a “Proposed Supplemental Budget” and, once approved in

              writing by the Prepetition Agent (or deemed approved, as provided below),

              a “Supplemental Approved Budget”), shall supplement and replace the then

              existing Approved Budget then in effect (the Initial Approved Budget, as

              modified by any and all Supplemental Approved Budgets, shall constitute

              the “Approved Budget”) without further notice, motion, or application to,

              order of, or hearing before, this Court; provided that if the Prepetition Agent

              has not objected to a proposed budget within seven (7) days after delivery

              thereof, such proposed budget shall be deemed acceptable to and approved

              by the Prepetition Secured Parties for all purposes hereunder; provided,

              however, that unless and until such Supplemental Approved Budget has

              been approved (or deemed approved as provided above) by the Prepetition

              Agent, the Debtors shall still be subject to and be governed by the terms of

              the Approved Budget then in effect in accordance with this Interim Order,

              and the Prepetition Secured Parties shall have no obligation to permit the

              use of Cash Collateral other than with respect thereto.

       (ii)   By no later than 11:59 p.m. (prevailing Central Time) by the third Business

              Day (as defined in the Prepetition Credit Agreement) of each calendar week,




                                        12
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page13
                                                                   13of
                                                                      of52
                                                                         52




                       and commencing following the first full week following the Petition Date,

                       the Debtors shall deliver to the Prepetition Agent and Prepetition Secured

                       Lenders variance reports (in substantially the same format as the Budget)

                       showing actual cash receipts and disbursements for the immediately

                       preceding week, noting therein all variances, on a line-item basis, from

                       values set forth for such period(s) in the Initial Budget or the most current

                       Supplemental Approved Budget, as applicable.

               (iii)   Notwithstanding anything to the contrary in this Interim Order, the

                       professional fees, costs and expenses of the Lender Professionals (as

                       defined below) (the “Lender Professional Fees”) shall be due, payable and

                       paid in accordance with the terms of this Interim Order and the Professional

                       Fees (as defined below) shall be due, payable and paid subject to this

                       Interim Order, the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy

                       Local Rules and any interim compensation procedures order entered by this

                       Court.

       (c)     Budget Covenants. The Debtors shall only expend Cash Collateral and proceeds

thereof in accordance with the purposes, and in the time periods, set forth in the Approved Budget

(and in the case of the costs and expenses of the Prepetition Agent, in accordance with this Interim

Order without being limited by the Approved Budget), subject to the following permitted variances

(collectively, the “Permitted Variances”):

               (i)     permitted variances with respect to the actual operating disbursements of

                       the Debtors shall be tested bi-weekly initially on the third Business Day of

                       the second full week following the Petition Date (the “First Testing Date”)




                                                13
Case
 Case21-30710
      21-30710 Document
                Document34-9 FiledinonTXSB
                         41 Filed      03/02/21 in TXSB Page
                                            on 03/02/21 Page14
                                                             14of
                                                                of52
                                                                   52




             (testing the period from the Petition Date through and including such date

             (such initial testing period, the “First Testing Period”)) and continuing on

             the third Business Day of every other week thereafter (each, a “Subsequent

             Testing Date”) (in the case of the first Subsequent Testing Date, testing the

             trailing three week period ending on the Friday before such Subsequent

             Testing Date (the “Second Testing Period”), and in the case of each

             Subsequent Testing Date that follows, testing the trailing four week period

             ending on the Friday before the applicable Subsequent Testing Date (each,

             a “Four Week Testing Period”)) as follows: (A) for the First Testing Date,

             the sum of all actual disbursements of the Debtors (calculated in the same

             manner as the “Total Operating Disbursements” in the Approved Budget

             were calculated) for the First Testing Period shall not exceed 125% of the

             sum of the “Total Operating Disbursements” for such First Testing Period

             as set forth in the Approved Budget, (B) for the first Subsequent Testing

             Date, the sum of all actual disbursements of the Debtors (calculated in the

             same manner as the “Total Operating Disbursements” in the Approved

             Budget were calculated) for the Second Testing Period shall not exceed

             125% of the sum of the “Total Operating Disbursements” for such Second

             Testing Period as set forth in the Approved Budget, and (C) for each

             Subsequent Testing Date, the sum of all actual disbursements of the Debtors

             (calculated in the same manner as the “Total Operating Disbursements” in

             the Approved Budget were calculated) for the immediately preceding Four

             Week Testing Period shall not exceed 125% of the sum of the “Total




                                      14
     Case
      Case21-30710
           21-30710 Document
                     Document34-9 FiledinonTXSB
                              41 Filed      03/02/21 in TXSB Page
                                                 on 03/02/21 Page15
                                                                  15of
                                                                     of52
                                                                        52




                      Operating Disbursements” for such Four Week Testing Period as set forth

                      in the Approved Budget; and

               (ii)   Notwithstanding the immediately preceding paragraph, at no time following

                      the Petition Date shall the Debtors permit the difference of (A) the Debtors’

                      cash on hand deposited in one or more bank accounts subject to a Control

                      Agreement (as defined in the Prepetition Credit Agreement) in favor of the

                      Prepetition Agent and (B) Cash Equivalents (as defined in the Prepetition

                      Credit Agreement; provided that for the avoidance of doubt, “Cash

                      Equivalents” for purposes of this Paragraph 2(c)(ii) shall not include the

                      Talos Shares) minus (ii) the aggregate face amount of all checks and other

                      negotiable instruments issued by any applicable Debtor which have not

                      been presented for payment as of the applicable date of determination to be

                      less than $[250,000] (as of any applicable date of determination, the

                      “Minimum Cash Balance”). The Minimum Cash Balance shall be tested at

                      the same time periods and intervals set forth in Paragraph 2(c)(i).

The budget-related covenants under this Paragraph 2(c) are collectively referred to herein as the
“Budget Covenants.”

               (d)    Use of Proceeds of Collateral. The Debtors shall not be permitted to make

any payments on account of any prepetition debt or obligation prior to the effective date of a

confirmed chapter 11 plan or plans with respect to any of the Debtors, except: (a) with respect to

the Prepetition Secured Loan Obligations as set forth in this Interim Order and a Final Order; (b)

as provided in any order in connection with any request for relief sought by the Debtors at the

outset of the Cases, each in form and substance acceptable to the Prepetition Agent and the

Prepetition Secured Lenders prior to such motion, order or request for such relief being filed (the


                                                15
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page16
                                                                   16of
                                                                      of52
                                                                         52




“First Day Orders”); and (c) as expressly provided in other motions, orders, and requests for relief.

Notwithstanding any provision to the contrary herein, the Debtors shall not be permitted or

authorized to liquidate any Prepetition Collateral consisting of (a) the Talos shares (including any

proceeds thereof) or (b) the Apache Litigation (including any proceeds thereof) without the express

written consent of the Prepetition Agent at the direction of the requisite percentage of Prepetition

Secured Lenders or further order of this Court.

       (e)     Conditions Precedent. The Prepetition Secured Parties have no obligation to permit

use of any Prepetition Collateral or any proceeds thereof, including Cash Collateral, as applicable,

during the Interim Period unless and until (i) all conditions precedent to the use of certain of the

Prepetition Collateral or proceeds thereof under this Interim Order have been satisfied in full or

waived by the Prepetition Agent in accordance with Section 11.01 of the Prepetition Credit

Agreement, as applicable, and this Interim Order or (ii) otherwise ordered to do so by this Court.

       3.      Adequate Protection.

       (a)     In consideration for the use of certain of the Prepetition Collateral (including Cash

Collateral), the Prepetition Agent, for the benefit of the Prepetition Secured Parties, shall receive

the following adequate protection (collectively referred to as the “Prepetition Secured Parties

Adequate Protection”):

                         (i)   Adequate Protection Liens. To the extent there is a diminution in

value of the interests of the Prepetition Secured Parties in the Prepetition Collateral (including

Cash Collateral) from and after the Petition Date, resulting from the use, sale, or lease by the

Debtors of the applicable Prepetition Collateral (including Cash Collateral) and/or the imposition

or enforcement of the automatic stay of section 362(a) of the Bankruptcy Code (“Diminution in

Prepetition Collateral Value”), the Prepetition Agent, for the benefit of all the Prepetition Secured




                                                  16
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page17
                                                                   17of
                                                                      of52
                                                                         52




Parties, is hereby granted, subject to (a) the Carve-Out, (b) valid, perfected, and non-avoidable

liens on property of a Debtor that are in existence on the Petition Date and senior in priority to the

Prepetition Liens (including liens that are perfected after the Petition Date as permitted by section

546(b) of the Bankruptcy Code, if any, the “Permitted Prior Liens”), and (c) the terms and

conditions set forth below, pursuant to sections 361 and 363 of the Bankruptcy Code, replacement

Liens upon all of the “Adequate Protection Collateral,” excluding all of the Debtors’ claims and

causes of action under sections 502(d), 544, 545, 547, 548, 549, and 550 of the Bankruptcy Code

and under any applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer

Act, Uniform Fraudulent Conveyance Act, and similar statutes or common law (collectively,

“Avoidance Actions”), but including, subject to the entry of the Final Order, any proceeds or

property recovered, unencumbered or otherwise from Avoidance Actions, whether by judgment,

settlement or otherwise (“Avoidance Actions Proceeds”) (such adequate protection replacement

Liens, the “Adequate Protection Liens”). “Adequate Protection Collateral” shall include, without

limitation, any and all tangible and intangible pre- and post-petition property of the Debtors,

whether existing before, on or after the Petition Date, together with any proceeds thereof,

including, without limitation, any and all cash and any investment of such cash, inventory, goods,

accounts, accounts receivable, other rights to payment whether arising before or after the Petition

Date, contracts, properties, plants, fixtures, machinery, equipment, general intangibles, payment

intangibles, documents, instruments, securities, chattel paper, interests in leaseholds (provided,

however, that solely to the extent that any lease prohibits the granting of a lien thereon, or

otherwise prohibits hypothecation of the leasehold interest, then in such event there shall only be

a lien on the economic value of, proceeds of sale or other disposition of, and any other proceeds

and products of such leasehold interests unless the applicable provision is rendered ineffective by




                                                 17
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page18
                                                                   18of
                                                                      of52
                                                                         52




applicable non-bankruptcy law or the Bankruptcy Code), real property, deposit accounts (except

for any account created to hold an adequate assurance deposit for utility providers, pursuant to

separate order of this Court), securities accounts, investment property, letters of credit,

letter-of- credit rights, patents, copyrights, trademarks, trade names, rights under license

agreements and other intellectual property, commercial tort claims, capital stock of subsidiaries,

wherever located, and the proceeds, products, rents, accession and profits of the foregoing.

Notwithstanding any provision of this Interim Order or any final orders pertaining to post-petition

financing, use of cash collateral, the sale of the Debtors' assets, or any agreements validated by

any such orders, the liens currently held by applicable Texas state taxing authorities, or which shall

arise during the course of the Cases pursuant to applicable non-bankruptcy law, shall neither be

primed by nor subordinated to any liens granted thereby or pursuant to this Interim Order, subject

in all respects to applicable priorities between the taxing authorities and the Prepetition Secured

Parties.

                        (ii)   Adequate Protection Superpriority Claims. To         the   extent   of

Diminution in Prepetition Collateral Value, the Prepetition Secured Parties are hereby further

granted, subject to the Carve-Out, allowed superpriority administrative claims (such adequate

protection superpriority claims, the “Adequate Protection Superpriority Claims”), pursuant to

section 507(b) of the Bankruptcy Code, with priority over all administrative expense claims and

priority and other unsecured claims against the Debtors or their estates, now existing or hereafter

arising, of any kind or nature whatsoever, including administrative expenses of the kind specified

in or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to the

entry of the Final Order to the extent provided in Paragraph 7, 507(a), 507(b), 546(c), 546(d), 726,

1113, 1114 or any other provision of the Bankruptcy Code or otherwise, and payable from and




                                                 18
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page19
                                                                   19of
                                                                      of52
                                                                         52




having recourse to all prepetition and postpetition property of the Debtors and all proceeds thereof

other than Avoidance Actions (but including, subject to entry of the Final Order, all Avoidance

Actions Proceeds). Subject to the relative priorities set forth above, the Adequate Protection

Superpriority Claims against each Debtor shall be allowed and enforceable against each Debtor

and its estate on a joint and several basis. For purposes of this Interim Order, the terms “Paid in

Full,” “Repaid in Full,” “Repay in Full,” and “Payment in Full” shall mean, the indefeasible

payment in full in cash of all Prepetition Secured Loan Obligations (other than contingent

obligations, indemnities and expenses related thereto that, in each case, are not then payable or in

existence or for which no claim has been asserted).

                        (iii)   Priority of Adequate Protection Liens and Adequate Protection

Superpriority Claims. The Adequate Protection Liens and the Adequate Protection Superpriority

Claims, in each case subject to the Carve-Out and Permitted Prior Liens, (A) shall not be subject

to sections 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry of the Final Order,

section 506(c) of the Bankruptcy Code or the “equities of the case” exception of section 552 of the

Bankruptcy Code, (B) shall not be subordinate to, or pari passu with, (x) any Lien that is avoided

and preserved for the benefit of the Debtors and their estates under section 551 of the Bankruptcy

Code or otherwise or (y) any Liens or claims of any Debtor or any direct or indirect subsidiary

thereof against any Debtor or any of such Debtor’s property, (C) shall be valid, binding, perfected

and enforceable against any trustee or any other estate representative elected or appointed in the

Cases or upon the conversion of any of the Cases to a case under chapter 7 of the Bankruptcy Code

or in any other proceedings related to any of the foregoing (each, a “Successor Case”), and/or upon

the dismissal of any of the Cases, and (D) notwithstanding anything to the contrary in any First

Day Order, shall be senior to any administrative claims arising under any such First Day Order.




                                                19
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page20
                                                                   20of
                                                                      of52
                                                                         52




                        (iv)   Professional Fees.      Without limiting any rights of the Prepetition

Agent and the other Prepetition Secured Parties under section 506(b) of the Bankruptcy Code,

which rights are hereby preserved, and in consideration, and as a requirement, for obtaining the

consent of the Prepetition Secured Parties to the entry of this Interim Order and the Debtors’

consensual use of Cash Collateral as provided herein, the Debtors shall, subject to the Carve-Out,

pay or reimburse in cash the Prepetition Secured Parties for all fees, costs, expenses, and charges

(including the reasonable fees, costs, and expenses of counsel and financial advisors for the

Prepetition Agent and the other Prepetition Secured Parties, collectively, the “Lenders’ Fees”)

(x) outstanding as of the Petition Date, to the extent, and at the times, payable under the Prepetition

Loan Documents, including any unpaid fees, costs and expenses accrued prior to the Petition Date,

and (y) to the extent arising and relating to the period after the Petition Date, as provided in

Paragraph 19(a) below, in the case of each of sub-clauses (i) and (ii) above, whether or not

budgeted in the Approved Budget, and without further notice (except as provided in

Paragraph 19(b) below with respect to postpetition professional fees, costs, and expenses), motion,

or application to, order of, or hearing before, this Court.

                        (v)    Right to Seek Additional Adequate Protection. Under the

circumstances and given that the above-described adequate protection is consistent with the

Bankruptcy Code, including section 506(b) thereof, this Court finds that the adequate protection

provided herein is reasonable to protect the interests of the Prepetition Secured Parties. However,

the Prepetition Agent, at the direction of and on behalf of the Prepetition Secured Lenders, may

request Court approval for additional or alternative adequate protection, without prejudice to any

objection of the Debtors or any other party in interest to the request for or grant of any additional

or alternative adequate protection. The consent of the Prepetition Secured Parties to the Debtors’




                                                  20
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page21
                                                                   21of
                                                                      of52
                                                                         52




use of Cash Collateral on the terms set forth herein does not constitute, and shall not be construed

as constituting, an acknowledgment or stipulation by the Prepetition Secured Parties that their

respective interests in the Prepetition Collateral are adequately protected pursuant to this Interim

Order or otherwise.

       4.      Automatic Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the validity, enforceability, perfection, and priority of the Adequate

Protection Liens without the necessity of (a) filing or recording any financing statement, deed of

trust, mortgage, or other instrument or document that may otherwise be required under the law of

any jurisdiction, (b) obtaining “control” (as defined in any applicable Uniform Commercial Code

or other law) over any Adequate Protection Collateral or (c) taking any other action to validate or

perfect the Adequate Protection Liens or to entitle the Adequate Protection Liens to the priorities

granted herein. Notwithstanding the foregoing, the Prepetition Agent may, in its sole discretion,

enter into and file, as applicable, financing statements, mortgages, security agreements, notices of

Liens, and other similar documents relating to the Adequate Protection Liens, and is hereby

granted relief from the automatic stay of section 362 of the Bankruptcy Code in order to do so, and

all such financing statements, mortgages, security agreements, notices, and other agreements or

documents shall be deemed to have been entered into, filed or recorded as of the Petition Date.

The applicable Debtors shall execute and deliver to the Prepetition Agent all such financing

statements, mortgages, notices, and other documents as the Prepetition Agent may reasonably

request to evidence and confirm the contemplated validity, perfection and priority of the Adequate

Protection Liens, as applicable, granted pursuant hereto. Without limiting the foregoing, the

Prepetition Agent may, in its sole discretion, file a photocopy of this Interim Order as a financing

statement with any recording officer designated to file financing statements or with any registry of




                                                21
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page22
                                                                   22of
                                                                      of52
                                                                         52




deeds or similar office in any jurisdiction in which any Debtor has real or personal property, and

in such event, the subject filing or recording officer shall be authorized and hereby is directed to

file or record such copy of this Interim Order.

       5.      Reservation of Certain Third-Party Rights and Bar of Challenges and Claims.

The Debtors’ Stipulations shall be binding upon the Debtors and, subject to the remaining

provisions of this Paragraph 5, their estates, in all circumstances upon entry of the Final Order.

The Debtors’ Stipulations shall be binding upon (a) the Debtors’ estates and any successor thereto

(including, without limitation, any chapter 7 or chapter 11 trustee appointed or elected for any of

the Debtors) in all circumstances and for all purposes and (b) all other parties in interest, including,

without limitation, any Committee appointed or formed in these Cases and any other person or

entity acting or seeking to act on behalf of the Debtors’ estates in all circumstances and for all

purposes unless: (i) such other party in interest with requisite standing (subject in all respects to

any agreement or applicable law that may limit or affect such entity’s right or ability to do so), has

timely filed an adversary proceeding or contested matter (subject to the limitations contained

herein, including, inter alia, in this paragraph) by no later than (A) the earlier of (x) five

(5) business days prior to the commencement of the hearing to confirm a chapter 11 plan in these

Cases, and (y) seventy-five (75) calendar days following the date of entry of this Interim Order;

(B) solely with respect to any Committee, sixty (60) calendar days after the formation of any

Committee, and (C) any such later date as has been agreed to, in writing by the Prepetition Agent

(the time period established by the foregoing clauses (A) through (C), the “Challenge Period”),

(1) objecting to or challenging the amount, validity, perfection, enforceability, priority, or extent

of the Prepetition Secured Loan Obligations or the Prepetition Liens, or (2) otherwise asserting or

prosecuting any action for preferences, fraudulent transfers or conveyances, other avoidance power




                                                  22
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page23
                                                                   23of
                                                                      of52
                                                                         52




claims, or any other claims, counterclaims, or causes of action, objections, contests, or defenses

(collectively, the “Challenges”) against any of the Prepetition Secured Parties or their

representatives in connection with matters related to the (a) Prepetition Loan Documents, (b) the

Prepetition Secured Loan Obligations, (c) the Prepetition Liens, or (d) the Prepetition Collateral,

and (ii) there is a final non-appealable order in favor of the plaintiff sustaining any such Challenge

in any such timely filed adversary proceeding or contested matter; provided, however, that any

pleadings filed in connection with any Challenge shall set forth with specificity the basis for such

challenge or claim and any challenges or claims not so specified prior to the expiration of the

Challenge Period shall be deemed forever waived, released and barred. If no such Challenge is

timely and properly filed during the Challenge Period or the Bankruptcy Court does not rule in

favor of the plaintiff in any such proceeding, then: (a) the Debtors’ Stipulations shall be binding on

all parties in interest, including, without limitation, the Committee (if any), (b) the obligations of

the Debtors under the Prepetition Loan Documents shall constitute allowed claims not subject to

defense, claim, counterclaim, recharacterization, subordination, offset or avoidance, for all purposes

in these Cases, and any subsequent chapter 7 case(s), (c) the Prepetition Liens on the Prepetition

Collateral shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected,

first-priority security interests and liens, not subject to recharacterization, subordination, avoidance,

or other defense, and (d) the Prepetition Secured Loan Obligations and the Prepetition Liens shall

not be subject to any other or further claim or challenge by any Committee or any other party in

interest acting or seeking to act on behalf of the Debtors’ estates, including, without limitation, any

successor thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or

examiner appointed or elected for any of the Debtors) and any defenses, claims, causes of action,

counterclaims and offsets by the Committee (if any), any non-statutory committees appointed or




                                                   23
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page24
                                                                   24of
                                                                      of52
                                                                         52




formed in these Cases, or any other party acting or seeking to act on behalf of the Debtors’ estates,

including, without limitation, any chapter 7 trustee or chapter 11 trustee or examiner appointed or

elected for any of the Debtors, whether arising under the Bankruptcy Code or otherwise, against

any of the Prepetition Secured Parties and their representatives arising out of or relating to the

Prepetition Loan Documents shall be deemed forever waived, released, and barred. If any such

Challenge is timely filed during the Challenge Period, the Debtors’ Stipulations shall nonetheless

remain binding and preclusive on any Committee (if any), and on any other person or entity, except

to the extent that such stipulations, admissions, agreements and releases were expressly and

successfully challenged in such Challenge as set forth in a final, non-appealable order of a court

of competent jurisdiction. Notwithstanding any provision to the contrary herein, nothing in this

Interim Order shall be construed (i) to grant standing on any party in interest, including any

Committee, to bring any Challenge on behalf of the Debtors’ estates or (ii) to constitute a waiver

of the Prepetition Secured Parties’ rights to assert any defenses available to them with respect to

such Challenge, including, without limitation, the preclusive effect of any prior court order

pursuant to which any or all of the Prepetition Secured Loan Obligations were incurred. The

failure of any party in interest, including any Committee, to obtain an order of this Court prior to

the Challenge Period Termination Date granting standing to bring any Challenge on behalf of the

Debtors’ estates shall not be a defense to failing to commence a Challenge prior to the Challenge

Period Termination Date as required under this Paragraph 5 or to require or permit an extension of

the Challenge Period Termination Date.

       6.      Carve-Out. Subject to the terms and conditions contained in this Paragraph 6, the

Prepetition Liens, the Adequate Protection Liens, and the Adequate Protection Superpriority




                                                 24
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page25
                                                                   25of
                                                                      of52
                                                                         52




Claims shall be subject and subordinate to payment of the Carve-Out in accordance with the terms

of this Interim Order:

                         (i)   Carve-Out. For purposes of this Interim Order, “Carve-Out” means

(a) all unpaid fees required to be paid in these Cases to the clerk of the Bankruptcy Court and to

the office of the United States Trustee under 28 U.S.C. § 1930(a)(6); (b) all reasonable fees and

expenses incurred by a trustee under section 726(b) of the Bankruptcy Code, in an aggregate

amount not to exceed $50,000 (without regard to the Carve-Out Trigger Notice); (c) to the extent

allowed by the Court at any time, whether by interim order, procedural order or otherwise, all

unpaid fees, costs, expenses, and disbursements (“Debtor Professionals Fees”) of professionals

retained by the Debtors in these Cases (collectively, the “Debtors’ Professionals”) that are incurred

prior to the delivery by the Prepetition Agent of a Carve-Out Trigger Notice (as defined below),

whether or not allowed by the Court or paid prior to or after delivery of the Carve-Out Trigger

Notice, that (A) remain unpaid after application of any retainers being held by such professionals

and (B) in all cases, are in accordance with the Approved Budget; (d) to the extent allowed by the

Court at any time, whether by interim order, procedural order or otherwise, all unpaid fees, costs,

and disbursements of professionals (“Committee Professional Fees,” and together with the Debtor

Professional Fees, the “Professional Fees”) retained by any Committee in these Cases

(collectively, the “Committee’s Professionals”) and all reasonable unpaid out-of-pocket expenses

of the members of any Committee (“Committee Members”), in each case that are incurred prior to

the delivery by the Prepetition Agent of a Carve- Out Trigger Notice, whether allowed by the Court

prior to or after delivery of the Carve-Out Trigger Notice, and remain unpaid after application of

any retainers being held by such professionals, in an aggregate amount (for both Committee

Members and the Committee’s Professionals) not to exceed $100,000; (e) the unpaid fees, costs,




                                                 25
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page26
                                                                   26of
                                                                      of52
                                                                         52




and disbursements of the Debtors’ Professionals that are incurred after the delivery of a Carve-Out

Trigger Notice by the Prepetition Agent that are allowed by this Court under sections 327, 330 or

363 of the Bankruptcy Code, after application of any already un-applied retainers being held by

such professionals, in an aggregate amount not to exceed $250,000 (the “Debtors’ Professionals

Carve-Out Cap”); and (f) the reasonable unpaid fees, costs, and disbursements of any Committee

Professionals and the reasonable unpaid expenses of Committee Members that are incurred after

the delivery of a Carve- Out Trigger Notice by the Prepetition Agent, that are allowed by this Court

under sections 328, 330 or 1103 of the Bankruptcy Code after application of any retainers being

held by such professionals, in an aggregate amount (for both Committee Members and the

Committee’s Professionals) not to exceed $25,000 (the “Committee Carve-Out Cap” and, together

with the Debtors’ Professionals Carve-Out Cap, the “Post-Default Carve-Out Cap”) (provided that

any success, completion, or similar fees payable from the Post-Default Carve-Out Cap amount

shall be subject and subordinate, and junior in right of payment, to all other Professional Fees

payable from such amount). The term “Carve-Out Trigger Notice” shall mean a written notice

delivered in accordance with the rights and remedies in Paragraph 12 below by the Prepetition

Agent to the Debtors’ lead counsel, the United States Trustee, and lead counsel to any Committee

appointed in these Cases, which notice may be delivered at any time following the occurrence and

during the continuation of any Termination Event (as defined below), expressly stating that the

Post-Default Carve-Out Cap is triggered.

                        (ii)   No Direct Obligation to Pay Professional Fees; No Waiver of Right

to Object to Fees. The Prepetition Secured Parties shall not be responsible for the direct payment

or reimbursement of any fees or disbursements of any of the Debtors’ Professionals, Committee’s

Professionals or Committee Members incurred in connection with the Cases or any Successor




                                                26
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page27
                                                                   27of
                                                                      of52
                                                                         52




Cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall

be construed (i) to obligate any Prepetition Secured Party in any way to pay compensation to, or

to reimburse expenses of, any of the Debtors’ Professionals, the Committee’s Professionals or

Committee Members, or to guarantee that the Debtors or their estates have sufficient funds to pay

such compensation or reimbursement or (ii) to increase the Carve-Out if actual allowed fees and

expenses of any of the Debtors’ Professionals, Committee’s Professionals or Committee Members

are higher in fact than the Post-Default Carve-Out Cap. Notwithstanding any provision in this

Paragraph 6 to the contrary, no portion of the Carve-Out, Cash Collateral, or Prepetition Collateral

shall be utilized for the payment of professional fees and disbursements to the extent restricted

under Paragraph 14 hereof. Nothing herein shall be construed as consent to the allowance of any

professional fees or expenses of any of the Debtors, any Committee, any other official or unofficial

committee in these Cases or any Successor Cases, any trustee or of any other person or entity, or

shall affect the right of any Prepetition Secured Party or any other party to object to the allowance

and payment of any such fees and expenses.

                        (iii)   Payment of Allowed Professional Fees and Expenses. The Debtors

shall be permitted to pay fees and expenses of the Debtors’ Professionals, the Committee’s

Professionals and the Committee Members, subject to this Interim Order, the Bankruptcy Code,

the Bankruptcy Rules, the Bankruptcy Local Rules and any interim compensation procedures order

entered by this Court. The amounts paid prior to the Carve-Out Trigger Notice shall not reduce the

Post-Default Carve-Out Cap.

       7.      Waiver of 506(c) Claims. Subject to entry of the Final Order, and as a further

condition of the Debtors’ use of Cash Collateral pursuant to this Interim Order and a Final Order,

(a) no costs or expenses of administration of the Cases or any Successor Cases shall be charged




                                                 27
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page28
                                                                   28of
                                                                      of52
                                                                         52




against or recovered from or against any or all of the Prepetition Secured Parties, the Prepetition

Collateral, and the Cash Collateral, in each case pursuant to section 506(c) of the Bankruptcy Code

or otherwise, without the prior written consent of the Prepetition Agent (at the direction of the

requisite percentage of Prepetition Secured Lenders), (b) no such consent shall be implied from

any other action, inaction, or acquiescence of any or all of the Prepetition Secured Parties, and

(c) the exercise prior to the entry of the Final Order of any rights under section 506(c) of the

Bankruptcy Code or otherwise to charge any costs or expense of administration of the Cases or

any Successor Cases from or against the Prepetition Secured Parties or their Prepetition Liens on

or other interests in any or all of the Prepetition Collateral and the Cash Collateral shall not impair

and shall be subject to, and junior to, the Prepetition Collateral and the Cash Collateral.

       8.      After-Acquired Property. Subject to entry of the Final Order, except as otherwise

expressly provided in this Interim Order, pursuant to section 552(a) of the Bankruptcy Code, all

property acquired by the Debtors on or after the Petition Date is not, and shall not be, subject to

any Lien of any person or entity resulting from any security agreement entered into by the Debtors

prior to the Petition Date, except to the extent that such property constitutes proceeds of property

of the Debtors that is subject to a valid, enforceable, perfected, and unavoidable Lien as of the

Petition Date (or a valid, enforceable and unavoidable Lien that is perfected subsequent to the

Petition Date solely to the extent permitted by section 546(b) of the Bankruptcy Code) that is not

subject to subordination or avoidance under the Bankruptcy Code or other provisions or principles

of applicable law.

       9.      Protection of Prepetition Secured Parties’ Rights.

       (a)     Subject to entry of a Final Order, unless the Prepetition Agent (at the direction of

the requisite percentage of Prepetition Secured Lenders) shall have provided its prior written




                                                  28
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page29
                                                                   29of
                                                                      of52
                                                                         52




consent or all Prepetition Secured Loan Obligations have been Paid in Full, there shall not be

entered in any of these Cases or any Successor Cases any order (including any order confirming

any plan of reorganization or liquidation) that authorizes any of the following: (i) the obtaining of

credit or the incurring of indebtedness that is secured by a security, mortgage, or collateral interest

or other Lien on all or any portion of the Prepetition Collateral and/or that is entitled to

administrative priority status, in each case that is superior to or pari passu with the Prepetition

Liens and the Adequate Protection Liens; (ii) the use of Cash Collateral for any purpose other than

to Pay in Full the Prepetition Secured Loan Obligations or as otherwise permitted in this Interim

Order, (iii) the return of goods pursuant to section 546(h) of the Bankruptcy Code (or other return

of goods on account of any prepetition indebtedness) to any creditor of any Debtor or any creditor’s

taking any setoff against any of its prepetition indebtedness based upon any such return pursuant

to section 553 of the Bankruptcy Code or otherwise, or (iv) any modification of any of the

Prepetition Secured Parties’ rights under this Interim Order or the Prepetition Loan Documents

with respect any Prepetition Secured Loan Obligations.

       (b)     The Debtors will, (i) maintain books, records, and accounts to the extent and as

required by the Prepetition Loan Documents, (ii) reasonably cooperate with, consult with, and

provide to the Prepetition Secured Parties all such non-privileged information and documents that

any or all of the Debtors are obligated (including upon request by any of the Prepetition Secured

Parties) to provide under the Prepetition Loan Documents (in the absence of the pendency of these

Cases) or the provisions of this Interim Order, (iii) permit consultants, advisors and other

representatives (including third party representatives) of the Prepetition Agent and the Prepetition

Secured Lenders to visit and inspect any of the Debtors’ respective properties, to examine and

make abstracts or copies from any of their respective books and records, to tour the Debtors’




                                                  29
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page30
                                                                   30of
                                                                      of52
                                                                         52




business premises and other properties, and to discuss, and provide non-privileged advice with

respect to, their respective affairs, finances, properties, business operations, and accounts with

their respective officers, employees, independent public accountants and other professional

advisors (other than legal counsel), and (iv) permit the Prepetition Agent and the Prepetition

Secured Lenders and each of their respective consultants, advisors and other representatives to

consult with the Debtors’ management and advisors on matters concerning the Debtors’

businesses, financial condition, operations and assets. Notwithstanding anything to the contrary

contained herein, the Debtors do not waive any right to attorney-client, work product, or similar

privilege, and neither the Debtors nor their legal and financial advisors shall be required to provide

the Prepetition Agent or other Prepetition Secured Parties, or their respective counsel and financial

advisors, with any information subject to attorney-client privilege or consisting of attorney work

product.

       10.     Cash Collection. Subject to the Carve-Out and any contrary provision in the Final

Order, from and after the date of the entry of this Interim Order, all collections and proceeds of

any Prepetition Collateral or services provided by any Debtor and all Cash Collateral that shall at

any time come into the possession, custody, or control of any Debtor, or to which any Debtor is

now or shall become entitled at any time, shall be promptly deposited in the same lock-box and/or

deposit accounts into which the collections and proceeds of the Prepetition Collateral were

deposited under the Prepetition Loan Documents (or in such other accounts as are designated by

the Prepetition Agent from time to time) (collectively, the “Cash Collection Accounts”), which

accounts shall be subject to the sole dominion and control of the Prepetition Agent (and the funds

in such accounts may be used by the Debtors to the extent provided in this Interim Order). Subject

to entry of a Final Order, upon the direction of the Prepetition Agent (at the direction of the




                                                 30
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page31
                                                                   31of
                                                                      of52
                                                                         52




requisite percentage of Prepetition Secured Lenders), at any time after the occurrence and

continuation of a Termination Event, but subject to the provisions of Paragraphs 5, 6, 12, and 14,

all proceeds in the Cash Collection Accounts shall be remitted to the Prepetition Agent for

application to the Prepetition Secured Loan Obligations until Payment in Full of the Prepetition

Secured Loan Obligations, and the Prepetition Agent shall be entitled to take all actions that are

necessary or appropriate to effectuate the foregoing. Unless otherwise agreed to in writing by the

Prepetition Agent (at the direction of the requisite percentage of Prepetition Secured Lenders), the

Debtors shall maintain no accounts except those identified in the Debtors’ cash management order

(the “Cash Management Order”). The Debtors are authorized to incur obligations and liabilities

for treasury, depositary or cash management services, including overnight overdraft services,

controlled disbursement, automated clearinghouse transactions, return items, overdrafts and

interstate depository network services provided on a postpetition basis by any financial institution

at which any Cash Collection Account is maintained; provided, however, that except to the extent

otherwise required by this Court, nothing herein shall require any Prepetition Secured Party to

incur any overdrafts or provide any such services or functions to the Debtors.

       11.     Termination Events. The following shall constitute a termination event under this

Interim Order unless waived in writing by the Prepetition Agent (each, a “Termination Event”):

       (a)     The failure to obtain entry of the Final Order, in form and substance acceptable to

the Prepetition Agent, on or before thirty-five (35) calendar days after the Petition Date.

       (b)     The Debtors have failed to comply with any Milestone (as defined herein).

       (c)     Any breach, default or other violation by any of the Debtors of the material terms

and provisions of this Interim Order.




                                                 31
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page32
                                                                   32of
                                                                      of52
                                                                         52




        12.    Rights and Remedies Upon Termination Event.

        (a)    Upon the occurrence and during the continuance of any Termination Event and

following the giving of not less than three (3) business days’ prior written notice (the “Termination

Notice Period”) to the respective lead counsel to the Debtors, any Committee and the U.S. Trustee,

any automatic stay otherwise applicable to the Prepetition Secured Parties is hereby modified,

without requiring prior notice to or authorization of this Court, to the extent necessary to permit

the Prepetition Secured Parties to declare a termination, reduction or restriction on the ability of

the Debtors to use any Cash Collateral (any such declaration hereunder shall be made to the

respective lead counsel to the Debtors, any Committee and the U.S. Trustee, and shall be referred

to herein as a “Termination Declaration” and the date that is the earliest to occur of any such

Termination Declaration being herein referred to as the “Termination Declaration Date”);

provided, however, that during the Termination Notice Period, the Debtors and any Committee

may (i) continue to use Cash Collateral in accordance with the Approved Budget; and (ii) seek an

emergency hearing before the Bankruptcy Court, and must provide prompt notice of such hearing

to the Prepetition Agent and its counsel, to contest whether an Termination Event has occurred,

and the Prepetition Agent consents to either (y) an emergency hearing being set within the

Termination Notice Period or (z) if the Prepetition Agent requests, in the Prepetition Agent’s sole

and absolute discretion, a continuance of such hearing until after the expiration of the Termination

Notice Period, in which case the Debtors shall be authorized to continue use of Cash Collateral in

accordance with the Budget and this Interim Order until such hearing is held; provided, further,

however, that nothing in this section shall be construed as limiting the Debtors’ ability to request

or the Court’s authority to grant use of Cash Collateral pursuant to section 363 of the Bankruptcy

Code.




                                                 32
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page33
                                                                   33of
                                                                      of52
                                                                         52




       (b)     Subject to entry of a Final Order, in addition to the rights and remedies described

above, within three (3) Business Days of the Termination Declaration Date, unless prior to such

time this Court determines that a Termination Event has not occurred and/or is not continuing, the

Prepetition Agent and the Prepetition Secured Lenders are hereby authorized to seek an emergency

hearing to request any other relief, which shall be heard on no less than six (6) Business Days’

notice from the filing of a motion or pleading seeking such relief, at which the Court will determine

an appropriate remedy as a consequence of the Termination Event, including, without limitation,

the right to seek relief from the automatic stay to foreclose on, or otherwise enforce and realize on,

the Prepetition Liens on all or any portion of the Prepetition Collateral or Adequate Protection

Collateral, including by collecting accounts receivable and applying the proceeds thereof to the

Prepetition Secured Loan Obligations, and by occupying the Debtors’ premises to sell or otherwise

dispose of the Prepetition Collateral. For the avoidance of doubt, the Prepetition Agent, or any of

the Prepetition Secured Lenders, shall take no action against the Prepetition Collateral as a result

of a breach of this Interim or Final Cash Collateral Order until the Bankruptcy Court determines

an appropriate remedy as a consequence of such alleged breach.

       (c)     Subject to the entry of a Final Order and the provisions of Paragraphs 5, 6 and 14

hereof, all proceeds realized in connection with the exercise of the rights and remedies of the

Prepetition Secured Parties shall be turned over to the Prepetition Agent for application to the

Prepetition Secured Loan Obligations under, and in accordance with the provisions of, the

Prepetition Loan Documents and this Interim Order.

       (d)     The automatic stay imposed under section 362(a) of the Bankruptcy Code is hereby

modified pursuant to the terms of this Interim Order as necessary to (i) permit the Debtors to grant

the Adequate Protection Liens and to incur all liabilities and obligations to the Prepetition Secured




                                                 33
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page34
                                                                   34of
                                                                      of52
                                                                         52




Parties under this Interim Order, (ii) authorize the Prepetition Secured Parties to retain and apply

payments made in accordance with this Interim Order, (iii) permit the Prepetition Secured Parties

to perform any act authorized under this Interim Order and the Prepetition Loan Documents, and

(iv) otherwise to the extent necessary to implement and effectuate the provisions of this Interim

Order.

         13.    Milestones.     The Debtors shall comply with the following milestones (each, a

“Milestone”):

         (a)    By the date that is ten (10) calendar days after the Petition Date, the Debtors will

file a proposed chapter 11 plan (the “Plan”) and related disclosure statement (the “Disclosure

Statement”), each of which shall be in form and substance acceptable to the Prepetition Agent and

the requisite percentage of Prepetition Secured Lenders.

         (b)    By the date that is forty-five (45) calendar days after the Petition Date, or such other

date as may be required by the Bankruptcy Court, the Debtors will obtain entry of an order of the

Court approving the Disclosure Statement on a conditional basis and authorizing solicitation of

votes on the Plan, which order shall be in form and substance acceptable to the Prepetition Agent

and the requisite percentage of Prepetition Secured Lenders.

         (c)    By the date that is ninety (90) calendar days after the Petition Date, the Debtors will

obtain entry of an order confirming the Plan (the “Confirmation Order”), which order shall be in

form and substance acceptable to the Prepetition Agent and the requisite percentage of Prepetition

Secured Lenders.

         (d)    By the date that is fourteen (14) calendar days after the entry of the Confirmation

Order, the Debtors will cause the Effective Date (as defined in the Plan) to occur.




                                                  34
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page35
                                                                   35of
                                                                      of52
                                                                         52




       14.     Restriction on Use of Proceeds. Notwithstanding anything herein to the contrary,

no loans and/or proceeds from the Cash Collateral (including any retainer held by any

professionals for the below-referenced parties), Prepetition Collateral, or any portion of the

Carve-Out may be used by (a) any Debtor, Committee or trustee or other estate representative

appointed in the Cases or any Successor Cases, or any other person, party, or entity (including any

of the Debtors’ Professionals, the Committee’s Professionals or the Committee Members) to

investigate or prosecute any Challenge (including any litigation or other action) in connection with

the value of the Prepetition Collateral (or to pay any professional fees and disbursements incurred

in connection therewith) at any time; or (b) any Debtor, any Committee, or any trustee or other

estate representative appointed in the Cases or any Successor Cases, or any other person, party, or

entity (including any of the Debtors’ Professionals, the Committee’s Professionals or the

Committee Members) to (or to pay any professional fees and disbursements incurred in connection

therewith): (i) request authorization to obtain postpetition loans or other financial accommodations

pursuant to section 364(c) or (d) of the Bankruptcy Code unless upon consummation of any such

loan all Prepetition Secured Loan Obligations are to be Paid in Full in Cash, or to seek any

modification to this Interim Order not approved by the Prepetition Agent (at the direction of the

requisite percentage of Prepetition Secured Lenders); (ii) investigate (except as set forth below),

assert, join, commence, support, or prosecute any action for any claim, counter-claim, action,

proceeding, application, motion, objection, defense, or other contested matter seeking any order,

judgment, determination, or similar relief against, or adverse to the interests of, any or all of the

Prepetition Secured Parties, their respective affiliates, assigns or successors and the respective

officers, directors, employees, agents, attorneys, representatives and other advisors of the

foregoing, with respect to any transaction, occurrence, omission, action, or other matter (including




                                                 35
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page36
                                                                   36of
                                                                      of52
                                                                         52




formal or informal discovery proceedings in anticipation thereof) in connection with the

Prepetition Secured Loan Obligations, the Prepetition Liens, or the debtor-creditor relationship

between any of the Prepetition Secured Parties, on the one hand, and any of the Debtors, on the

other hand, including (A) any Challenges and any Avoidance Actions or other actions arising under

chapter 5 of the Bankruptcy Code; (B) any action with respect to the validity, enforceability,

priority, and extent of the Prepetition Secured Loan Obligations, or the validity, extent, and priority

of the Prepetition Liens or the Adequate Protection Liens; (C) any action seeking to invalidate, set

aside, avoid, or subordinate, in whole or in part, the Prepetition Liens, the Adequate Protection

Liens, or the other Prepetition Secured Parties Adequate Protection; and/or (D) other than with

respect to the assertion of rights, remedies, or protections relating to an event of default in

accordance with Paragraph 12 that is resolved in favor of the Debtors or by settlement, any action

seeking to modify any of the rights, remedies, priorities, privileges, protections, and benefits

granted to any or all of the Prepetition Secured Parties hereunder or any payments made hereunder;

provided, however, up to $30,000 in the aggregate of the Carve-Out, Prepetition Collateral and

any Cash Collateral may be used by the Committee (to the extent such Committee is appointed) to

investigate (but not to prosecute) the claims and/or Liens of the Prepetition Agent and the other

Prepetition Secured Parties under the Prepetition Loan Documents so long as such investigation

occurs within the Challenge Period; or (ii) pay any fees or similar amounts to any person (other

than the Prepetition Secured Parties) who has proposed or may propose to purchase interests in

any of the Debtors without the prior written consent of the Prepetition Agent.

       15.     Proofs of Claim. The Prepetition Secured Parties will not be required to file proofs

of claim in any of the Cases or Successor Cases for any claim allowed herein. The Debtors’

Stipulations shall be deemed to constitute a timely filed proof of claim for the Prepetition Secured




                                                  36
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page37
                                                                   37of
                                                                      of52
                                                                         52




Parties in respect of all Prepetition Secured Loan Obligations. In addition, the Prepetition Secured

Parties will not be required to file any request for allowance and/or payment of any administrative

expenses, and this Order shall be deemed to constitute a timely filed request for allowance and/or

payment of any Prepetition Secured Loan Obligations constituting administrative expenses.

Notwithstanding any order entered by this Court in relation to the establishment of a bar date in

any of the Cases or Successor Cases to the contrary, the Prepetition Agent, for the benefit of itself

and the other Prepetition Secured Parties, is hereby authorized and entitled, in its sole discretion,

but not required, to file (and amend and/or supplement, in its discretion) in each of the Cases or

Successor Cases (i) a proof of claim and/or aggregate proofs of claim in respect of any Prepetition

Secured Loan Obligations and (ii) a request or aggregate requests for allowance and/or payment

of any portion of the Prepetition Secured Loan Obligations constituting administrative expenses.

       16.     Preservation of Rights Granted Under the Interim Order.

       (a)     Dismissal. If any order dismissing any of the Cases under section 1112 of the

Bankruptcy Code or otherwise is at any time entered, then notwithstanding any such dismissal, (i)

all rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of

the Prepetition Secured Parties, respectively, shall remain in full force and effect and be binding

on all parties in interest and be governed in all respects by the provisions of this Interim Order

(and shall maintain their respective priorities as provided by this Interim Order) until all Prepetition

Secured Loan Obligations have been Paid in Full and (ii) this Court shall retain jurisdiction,

notwithstanding such dismissal, for the purposes of enforcing such rights, remedies, Liens,

priorities, privileges, protections, and benefits granted to any or all of the Prepetition Secured

Parties, respectively.




                                                  37
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page38
                                                                   38of
                                                                      of52
                                                                         52




        (b)     Survival of Interim Order. Unless the respective Prepetition Secured Party agrees

otherwise or the Prepetition Secured Parties shall have been indefeasibly paid and satisfied in full,

the provisions of this Interim Order, any actions taken pursuant hereto, and the Prepetition Secured

Parties Adequate Protection, and all other rights, remedies, Liens, priorities, privileges,

protections, and benefits granted to any or all of the Prepetition Secured Parties, respectively, shall

survive, and shall not be modified, impaired, or discharged by, the entry of any order confirming

any plan of reorganization in any Case or Successor Case, converting any Case to a case under

chapter 7, dismissing any of the Cases, withdrawing of the reference of any of the Cases or any

Successor Cases or providing for abstention from handling or retaining of jurisdiction of any of

the Cases or any Successor Case in this Court, or terminating the joint administration of these

Cases or any Successor Case or by any other act or omission. Except for the Debtors’ authority to

use any Cash Collateral, and unless the Debtors agree otherwise, the provisions of this Interim

Order, any actions taken pursuant hereto, and all other rights, remedies, Liens, priorities,

privileges, protections, and benefits granted to any or all of the Debtors, respectively, shall survive,

and shall not be modified, impaired, or discharged by, the entry of any order confirming any plan

of reorganization in any Case or Successor Case, converting any Case to a case under chapter 7,

dismissing any of the Cases, withdrawing of the reference of any of the Cases or any Successor

Cases or providing for abstention from handling or retaining of jurisdiction of any of the Cases or

any Successor Case in this Court, or terminating the joint administration of these Cases or any

Successor Case or by any other act or omission. Unless the respective Prepetition Secured Party

agrees otherwise or the Prepetition Secured Parties shall have been indefeasibly paid and satisfied

in full, the terms and provisions of this Interim Order, including the Prepetition Secured Parties

Adequate Protection and all other rights, remedies, Liens, priorities, privileges, protections, and




                                                  38
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page39
                                                                   39of
                                                                      of52
                                                                         52




benefits granted to any or all of the Prepetition Secured Parties, respectively, shall continue in full

force and effect and be binding on all parties in interest notwithstanding the entry of any such

order, and such Prepetition Secured Parties Adequate Protection, and such other rights, remedies,

Liens priorities, privileges, protections and benefits, shall continue in full force and effect in these

proceedings and in any Successor Cases and after dismissal of any thereof, and shall maintain their

respective priorities as provided by this Interim Order.

       17.     Insurance Policies. Upon entry of this Interim Order, the Prepetition Agent and

the other Prepetition Secured Parties shall be, and shall be deemed to be, without any further action

or notice, named as additional insureds and loss payees, as applicable, on each insurance policy

maintained by the Debtors that in any way relates to the Adequate Protection Collateral, and the

Debtors shall take such actions as are reasonably requested by the Prepetition Agent (at the

direction of the requisite percentage of Prepetition Secured Lenders) from time to time to evidence

or effectuate the foregoing.

       18.     Other Rights and Obligations.

       (a)     Expenses. The applicable Debtors will pay all reasonable expenses incurred by the

Prepetition Secured Parties (including the reasonable fees and disbursements of all counsel for the

Prepetition Agent and any internal or third-party appraisers, consultants, advisors and auditors

engaged by or for the benefit of the Prepetition Agent and/or its counsel) in connection with the

preparation, execution, delivery, and administration of this Interim Order, the Final Order, and any

other agreements, instruments, pleadings, or other documents prepared or reviewed in connection

with any of the foregoing, whether or not any or all of the transactions contemplated hereby are

consummated.




                                                  39
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page40
                                                                   40of
                                                                      of52
                                                                         52




       (b)     Notice of Professional Fees. Professionals for the Prepetition Secured Parties

(including professionals engaged by counsel to the Prepetition Agent or the other Prepetition

Secured Parties, as applicable) (collectively, the “Lender Professionals”) shall not be required to

comply with the United States Trustee fee guidelines or submit invoices to this Court, United

States Trustee, any Committee or any other party in interest. Copies of summary invoices

submitted to the Debtors by such Lender Professionals shall be forwarded by the Debtors to the

United States Trustee, counsel for any Committee, and such other parties as this Court may direct.

The summary invoices shall be sufficiently detailed to enable a determination as to the

reasonableness of such fees and expenses; provided, however, that such summary invoices may be

redacted to the extent necessary to delete any information subject to the attorney-client privilege,

any information constituting attorney work product, or any other confidential information, and the

provision of such summary invoices shall not constitute any waiver of the attorney-client privilege

or of any benefits of the attorney work product doctrine or other applicable privilege. If the

Debtors, United States Trustee or any Committee object to the reasonableness of the fees and

expenses of any of the Lender Professionals and cannot resolve such objection within ten (10) days

of receipt of such invoices by the Debtors, then the Debtors, United States Trustee, or any

Committee, as the case may be, shall file with this Court and serve on such Lender Professionals

an objection (the “Fee Objection”) limited to the issue of the reasonableness of such fees and

expenses, and any failure by any such party to file a Fee Objection within such ten (10) day period

shall constitute a waiver of any right of such party to object to the applicable invoice.

Notwithstanding any provision herein to the contrary, any objection to, and any hearing on an

objection to, payment of any fees, costs, and expenses set forth in a professional fee invoice in

respect of Lender Professionals shall be limited to the reasonableness of the amounts or particular




                                                40
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page41
                                                                   41of
                                                                      of52
                                                                         52




items or categories of the fees, costs, and expenses that are the subject of such objection. The

Debtors shall timely pay in accordance with the terms and conditions of this Interim Order (a) the

undisputed fees, costs, and expenses reflected on any invoice to which a Fee Objection has been

timely filed and (b) all fees, costs and expenses on any invoice to which no Fee Objection has been

timely filed. All such unpaid fees, costs, expenses, and charges of the Prepetition Secured Parties

that have not been disallowed by this Court on the basis of an objection filed by the Debtor, the

United States Trustee or any Committee (or any subsequent trustee of the Debtors’ estates) in

accordance with the terms hereof shall constitute Prepetition Secured Loan Obligations and shall

be secured by the Adequate Protection Collateral as specified in this Interim Order. Any and all

fees, commissions, costs, and expenses paid prior to the Petition Date by any Debtor to the

Prepetition Agent or the other Prepetition Secured Parties in connection with or with respect to the

Prepetition Credit Agreement or the other Prepetition Loan Documents are hereby approved in full

and non-refundable and shall not otherwise be subject to any Challenge.

       (c)     Binding Effect. Subject only to Paragraph 5 above, the provisions of this Interim

Order, including all findings herein, shall be binding upon all parties in interest in these Cases and

any Successor Cases, including the Prepetition Secured Parties, any Committee, and the Debtors

and their respective estates, successors and assigns (including any chapter 7 or chapter 11 trustee

hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary or responsible person

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors), whether in any of the Cases, in any Successor Cases, or upon

dismissal of any such Case or Successor Case; provided, however, that except to the extent

expressly provided in Paragraph 5, the Prepetition Secured Parties shall have no obligation to




                                                 41
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page42
                                                                   42of
                                                                      of52
                                                                         52




permit the use of Cash Collateral or to extend any financing to any chapter 7 or chapter 11 trustee

or other responsible person appointed for the estates of the Debtors in any Case or Successor Case.

       (d)     No Waiver. The failure of the Prepetition Secured Parties to seek relief or otherwise

exercise their rights and remedies under this Interim Order, the Prepetition Loan Documents, or

otherwise (or any delay in seeking or exercising same) shall not constitute a waiver of any of such

parties’ rights hereunder, thereunder, or otherwise. Nothing contained in this Interim Order

(including the authorization of the use of any Cash Collateral) shall impair or modify any rights,

claims, or defenses available in law or equity to any Prepetition Secured Party, including rights of

a party to a swap agreement, securities contract, commodity contract, forward contract, or

repurchase agreement with a Debtor to assert rights of setoff or other rights with respect thereto as

permitted by law (or the right of a Debtor to contest such assertion). Except as prohibited by this

Interim Order, the entry of this Interim Order is without prejudice to, and does not constitute a

waiver of, expressly or implicitly, or otherwise impair, any right or ability of the Prepetition

Secured Parties under the Bankruptcy Code or under non-bankruptcy law to (i) request conversion

of the Cases or any Successor Cases to cases under chapter 7, dismissal of the Cases or any

Successor Cases, or the appointment of a trustee or examiner in the Cases or any Successor Cases,

or to oppose the use of Cash Collateral in any Successor Case, (ii) propose, subject to the

provisions of section 1121 of the Bankruptcy Code, any chapter 11 plan or plans with respect to

any of the Debtors or seek early termination of the Debtors’ exclusive rights to propose a plan

under the Bankruptcy Code, or (iii) except as expressly provided herein, exercise any of the rights,

claims, or privileges (whether legal, equitable, or otherwise) of the Prepetition Secured Parties

under the Prepetition Loan Documents, the Bankruptcy Code or otherwise.




                                                 42
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page43
                                                                   43of
                                                                      of52
                                                                         52




         (e)   No Third-Party Rights. Except as explicitly provided for herein, this Interim Order

does not create any rights for the benefit of any third party, creditor, equity holder, or direct,

indirect, or incidental beneficiary. In determining to permit the use of Cash Collateral or in

exercising any rights or remedies as and when permitted pursuant to this Interim Order, the

Prepetition Secured Parties shall not (i) be deemed to be in control of the operations of the Debtors

or to be acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the Debtors (as such terms, or any similar terms, are used in the United States

Comprehensive Environmental Response, Compensation and Liability Act, as amended, or any

similar federal, state or local statute or regulation) or (ii) owe any fiduciary duty to the Debtors,

their respective creditors, shareholders, or estates.

         (f)   No Marshaling. Subject to entry of the Final Order, the Prepetition Secured Parties

shall not be subject to the equitable doctrine of “marshaling” or any other similar doctrine with

respect to any of the Prepetition Collateral, as applicable.

         (g)   Inconsistency. In the event of any inconsistency between the terms or conditions of

this Interim Order and the terms or conditions of any other order entered by this Court in the nature

of a “first day order”, the provisions of this Interim Order shall govern and control.

         (h)   Enforceability. This Interim Order shall constitute findings of fact and conclusions

of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully enforceable nunc

pro tunc to the Petition Date immediately upon execution hereof. Notwithstanding Bankruptcy

Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of

the Federal Rules of Civil Procedure, this Interim Order shall be immediately effective and

enforceable upon its entry, and there shall be no stay of execution or effectiveness of this Interim

Order.




                                                  43
        Case
         Case21-30710
              21-30710 Document
                        Document34-9 FiledinonTXSB
                                 41 Filed      03/02/21 in TXSB Page
                                                    on 03/02/21 Page44
                                                                     44of
                                                                        of52
                                                                           52




         (i)   Reservation of Rights. Nothing in this Interim Order shall be deemed to constitute

the consent of the Prepetition Secured Parties, and each of the foregoing expressly reserve the right

to object, to entry of any Order of the Bankruptcy Court that provides for the sale or other

disposition of all or substantially all of the assets of the Debtors (or any other sale or other

disposition of assets of any of the Debtors outside the ordinary course of business) to any party

unless, in connection and concurrently with any such event, the proceeds of such sale are or will

be sufficient to Pay in Full the Prepetition Secured Loan Obligations and the Prepetition Secured

Parties Adequate Protection and all of the foregoing are Paid in Full on the closing date of such

sale.

         (j)   Headings. Paragraph headings used herein are for convenience only and are not to

affect the construction of, or to be taken into consideration in, interpreting this Interim Order.

         19.   Final Hearing.

         (a)   The Final Hearing to consider entry of the Final Order is scheduled for

March 29, 2021 at 3:30.m.(prevailing Central Time) at the United States Bankruptcy Court for

the Southern District of Texas. If no objections to the relief sought in the Final Hearing are filed

and served in accordance with this Interim Order, no Final Hearing may be held, and a separate

Final Order may be presented by the Debtors and entered by this Court.

         (b)    Final Hearing Notice. On or before March 9, 2021, the Debtors shall serve, by

United States mail, first-class postage prepaid (such service constituting adequate notice of the

Final Hearing), (i) notice of the entry of this Interim Order and of the Final Hearing (the “Final

Hearing Notice”) and (ii) a copy of this Interim Order on the parties having been given notice of

the Interim Hearing and to any other party that has filed a request for notices with this Court and

to any Committee after the same has been appointed, or Committee counsel, if the same shall have




                                                 44
      Case
       Case21-30710
            21-30710 Document
                      Document34-9 FiledinonTXSB
                               41 Filed      03/02/21 in TXSB Page
                                                  on 03/02/21 Page45
                                                                   45of
                                                                      of52
                                                                         52




been appointed. The Final Hearing Notice shall state that any party in interest objecting to the entry

of the proposed Final Order shall file written objections with the Clerk of the Bankruptcy Court

no later than March 25, 2021, at 5:00 p.m. (prevailing Central Time).

       20.     Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

this Interim Order according to its terms.

Dated:                         2021
Signed:Houston,
        March
        October02,
                17,2021
                    2018
                Texas
                                               __________________________________________
                                                     ____________________________________
                                               HONORABLE    MARVIN ISGUR
                                                                   Marvin Isgur JUDGE
                                               UNITED STATES BANKRUPTCY
                                                         United States Bankruptcy Judge




                                                 45
Case
 Case21-30710
      21-30710 Document
                Document34-9 FiledinonTXSB
                         41 Filed      03/02/21 in TXSB Page
                                            on 03/02/21 Page46
                                                             46of
                                                                of52
                                                                   52




                             EXHIBIT A

                        Initial Approved Budget

                             (see attached)




                                  46
                                  Case 21-30710 Document 41 Filed in TXSB on 03/02/21 Page 47 of 52
                                                                                                                                                      VERSION PREPARED 02.26 5PM


CASTEX ENERGY 2005 HOLDCO, LLC
13-WEEK CASH FLOW ASSUMPTIONS                                                                                                                                Exhibit A
Category                           Assumptions
Revenue                            Using forward curves to base future week assumptions, which are based on commodity prices and production. Total receipts are net of taxes -
                                   estimated at 20% for onshore production. Henry Hub commodity price assumptions as well as LLS prices are based on forward curve estimates.
                                   NYMEX roll is estimated to be -.4 for Dec-Feb based on historical trends. Assuming production amount will remain steady for the going-forward
                                   months. February 2021 production has been reduced by 10% due to the power outage that occured in W.E. 2.21


Receipts                           Gross receipts for field operations are captured when revenue is recognized. Gross receipts for fields that are operated by Castex are received by
                                   Castex and are then distributed to partners based on working interest percentage - see Partner Disbursements - Revenue line item for additional
                                   detail. Additional receipts from owners are based on JIB ("Joint Interest Billing") payments that are then remitted back to Castex. Assuming a two
                                   month lag from when JIB is sent out by Castex to when JIB receipts are received by Castex.
CEI Onshore & Non-Op Onshore       Payments from CEI and other operators that are withholding CEP receipts will be ordered by the court to remit payments to CEP as the JOA states;
                                   It is assumed that the remitted funds that came due during post-petition will begin flowing into CEP in W.E. 4/2 and continued to be paid out at the
                                   end of every month
COI Offshore                       Offshore operating oil receipts are projected to come in the 20th of every month; Offshore operating gas receipts are projected to come in the 25th of
                                   every month
Non-Operated Offshore              Assumed to come in at the beginning of every month
Receivables Talos - Third Coast    Assuming October & November JIB will be paid in W.E. 3/7; December JIB to be paid out W.E. 4/11 w/ the continued JIBs to follow suit in the
                                   beginning of each month and are estimated based on prior month JIB amounts - JIB Payments are assumed to have a two month lag from original
                                   JIB date. All JIBs have been discounted 20% for conservative purposes.
Receivables Walter                 Assuming full outstanding July-Oct JIB AR payment to be paid out in W.E. 2/14; November JIB paid out W.E. 3/7; December JIB paid out W.E. 4/11
                                   w/ the continued JIBs to follow suit in the beginning of each month and are estimated based on prior month JIB amounts - JIB Payments are
                                   assumed to have a two month lag from original JIB date. All JIBs have been discounted 20% for conservative purposes.

Receivables Other Owners           Outstanding Nov JIB amounts are assumed to be collected in W.E. 3/7; December JIB was prorated based on outstanding JIB that has not been added
                                   to the system - payout is assumed in W.E. 4/11; Going-forward JIBs are estimated based on prior month JIB amounts
Expenditures
Logistics/Freight                  Assuming $80K/wk. beginning on W.E. 3/7
Oilfield Supplies/Services         Assuming $25K/wk. beginning on W.E. 3/7
Fuel                               Assuming $5K/wk. beginning on W.E. 3/7
AFE/Cash Calls/CV                  AFE disbursement overages for Ship Shoal 189 are scheduled to be paid out in week ending 4/11. AFE is specific to Walter O&G Corporation - Ship
                                   Soal 189 (SS189 B2 Workover) was pursued to ensure operational value and workover was abandoned due to unpredictable issues; Assuming $50K
                                   every other week payments will be needed for AFE beginning in W.E. 3/7
Company Operators                  Schooner O&G will be paid $385K at the beginning of every month per contract
Service Contractors                Assuming $65K/wk. beginning on W.E. 3/7
Other Operating Disbursements      Assuming $50K/wk. beginning on W.E. 3/7
Partner Disbursements - JIBs       Estimated monthly amounts to be paid to Walter are calculated using prior month's actual amount and updated based on discussions w/ Castex
                                   operations; Assuming an additional $50K per month to be made out to the minor non-operated partners
Partner Disbursements - Revenue    Gross Receipts are collected by Castex for the fields operated by Castex and are then disbursed to partners by check, which we are assuming will be
                                   cut the following week after proper review of disbursements
Insurance                          Payments made beginning W.E. 1/17 are based on outstanding AP. Umbrella insurance coverage requires ~$290K payment to be made in W.E. 2/14;
                                   Assuming a payment of $432K to be made in W.E. 2/21 for D&O coverage
Interest Expense & Bank Fees       Assuming $4K around the 15th of every month for account analysis charge.
                                      Case 21-30710 Document 41 Filed in TXSB on 03/02/21 Page 48 of 52
                                                                                                                                                       VERSION PREPARED 02.26 5PM


CASTEX ENERGY 2005 HOLDCO, LLC
13-WEEK CASH FLOW ASSUMPTIONS

Category                               Assumptions
Other Disbursements                    Special Committee BOD fees starting W.E. 2/21 will be paid out at $15K/mo. on the 15th of every month for the two independent directors, which
                                       will also include a $45K retention payment in W.E. 2/21 for each independent director; Greg Miller payments will continue to be paid at the
                                       beginning of each quarter at $15K; Assuming $5K/wk. beginning on 3/7
Professional Fees                      Assuming payments will be made in the first week of every month w/ no hold-back applied
Estimated Accrued Professional Fees    Accrual begins in 1st week of BK - W.E. 3/7 for cash collateral budget purposes
King & Spalding                        Based on most current response, it is assumed that K&S pre-petition amounts will paid out of the estate in W.E. 2/28 w/ going forward monthly
                                       payments of $100K/mo.
Shared Service Fees & Severance        Assuming the cancellation and final payment of shared services were made on W.E. 11/29.
Bank Balances                          Bank balance does not include the $750K that is in account CASTEX ENERGY PART UNSECURED CLAIMS (4670140585) or the dormant
                                       investment account (4670148223) that is not used and earns minimal interest
Suspended Partner Revenue              Revenue owed to certain vendors that were listed as "Suspended" in reports received by CEI. Further clarification is needed as suspended amounts
                                       date back to 2016. Until clarification can be determined, the suspended revenue has been removed from the bank balance to better show what true
                                       free cash flow is for Castex. Assuming Talos revenue will be distributed to Talos in W.E. 3/21 with Talos remitting Oct & Nov JIB amounts owed to
                                       Castex
Bankruptcy Filing & Emergence          Bankruptcy filing will take place in W.E. 2/28. Filing of bankruptcy is assumed to be a liquidating Ch. 11.
DIP Loan                               Assumed to not be needed as cash on hand will be sufficient enough to run the bankruptcy filing.
                                             Case 21-30710 Document 41 Filed in TXSB on 03/02/21 Page 49 of 52
                                                                                                                                                                     VERSION PREPARED 02.26 5PM
CASTEX ENERGY 2005 HOLDCO, LLC
13-WEEK CASH FLOW
                                                             1st Week - Ch.
                                                                11 Filing
                                                                   Actual              Forecast              Forecast             Forecast            Forecast            Forecast              Forecast             Forecast
                                                                      8                    1                    2                    3                   4                    5                    6                    7
                                                                 Week Ending          Week Ending          Week Ending          Week Ending         Week Ending          Week Ending          Week Ending          Week Ending
                                                                  2/28/2021            3/7/2021             3/14/2021            3/21/2021           3/28/2021            4/4/2021             4/11/2021            4/18/2021

Receipts
       CEI Onshore & Non-Op Onshore                          $            -       $             -      $             -      $             -     $            -       $         359,249    $             -      $             -
       COI Offshore                                          $            -       $             -      $             -      $         938,053   $        165,539     $             -      $             -      $             -
       Non-Operated Offshore                                 $            -       $         323,389    $             -      $             -     $            -       $         344,604    $             -      $             -
       Receivables Talos - Third Coast                       $            -       $             -      $             -      $         618,412   $            -       $         466,002    $             -      $             -
       Receivables Walter                                    $            -       $         842,400    $             -      $             -     $            -       $         720,000    $             -      $             -
       Receivables Other Owners                              $            -       $          31,469    $             -      $             -     $            -       $          32,995    $             -      $             -
TOTAL CASH RECEIPTS                                          $        343,199     $       1,197,257    $             -      $       1,556,465   $        165,539     $       1,922,850    $             -      $             -

CASH EXPENDITURES
Operating Expenditures
          Logistics/Freight                                  $         98,256     $          80,000    $         80,000     $         80,000    $         80,000     $         80,000     $         80,000     $         80,000
          Oilfield Supplies/Services                         $         71,185     $          30,000    $         25,000     $         25,000    $         25,000     $         25,000     $         25,000     $         25,000
          Partner Disbursements - JIBs                       $            -       $       1,147,055    $            -       $            -      $            -       $        477,469     $            -       $            -
          Partner Disbursements - Revenue                    $        260,743     $         639,458    $            -       $        720,809    $            -       $        706,834     $            -       $            -
          Fuel                                               $            -       $          27,496    $          5,000     $          5,000    $          5,000     $          5,000     $          5,000     $          5,000
          Company Operators - Schooner O&G                   $            -       $         385,000    $            -       $            -      $            -       $            -       $        385,000     $            -
          Service Contractors                                $         40,351     $          87,000    $         65,000     $         65,000    $         65,000     $         65,000     $         65,000     $         65,000
          Other Operating Disbursements                      $         37,260     $          72,935    $         50,000     $         50,000    $         50,000     $         50,000     $         50,000     $         50,000
             Total Operating Expenditures                    $        507,796     $       2,468,944    $        225,000     $        945,809    $        225,000     $       1,409,303    $        610,000     $        225,000
           Operating Cash Flow                               $        (164,596) $        (1,271,687) $          (225,000) $          610,656    $         (59,461) $          513,547     $        (610,000) $          (225,000)
Other Expenditures
         Professional Fees                                   $       1,555,184    $            -       $            -       $            -      $            -       $        625,000     $            -       $            -
         AFE/Cash Calls/CV                                   $           8,060    $            -       $         50,000     $            -      $         50,000     $            -       $        675,000     $            -
         Tax Fees                                            $             -      $            -       $            -       $            -      $            -       $            -       $         25,000     $            -
         Insurance                                           $             -      $            -       $            -       $            -      $            -       $            -       $            -       $            -
         Interest Expense & Bank Fees                        $             -      $            -       $            -       $          4,000    $            -       $            -       $            -       $          4,000
         Adequate Protection                                 $             -      $            -       $            -       $            -      $            -       $            -       $            -       $            -
         Other Disbursements                                 $           2,605    $          5,000     $          5,000     $         35,000    $          5,000     $          5,000     $         20,000     $         35,000
             Total Other Expenditures                        $       1,565,849    $          5,000     $         55,000     $         39,000    $         55,000     $        630,000     $        720,000     $         39,000
TOTAL EXPENDITURES                                           $       2,073,644    $       2,473,944    $        280,000     $        984,809    $        280,000     $       2,039,303    $       1,330,000    $        264,000
NET CASH FLOW                                                $      (1,730,445) $        (1,276,687) $          (280,000) $          571,656    $        (114,461) $          (116,453) $        (1,330,000) $          (264,000)


Bank Reconciliation
Bank Balance                                                 $       5,629,438    $       3,112,103    $       1,830,416    $       1,550,416   $       2,842,162    $       2,727,700    $       2,606,247    $       1,276,247
         Week Activity                                       $      (1,730,445)   $      (1,276,687)   $        (280,000)   $         571,656   $        (114,461)   $        (116,453)   $      (1,330,000)   $        (264,000)
         Capital Infusion                                    $             -      $             -      $             -      $             -     $             -      $             -      $             -      $             -
         Suspended Partner Revenue                           $        (786,891)   $          (5,000)   $             -      $         720,090   $             -      $          (5,000)   $             -      $             -
         Other/Adjustment                                    $             -      $             -      $             -      $             -     $             -      $             -      $             -      $             -
Ending Bank Balance Availability                             $       3,112,103    $       1,830,416    $       1,550,416    $       2,842,162   $       2,727,700    $       2,606,247    $       1,276,247    $       1,012,247
                                                               Case 21-30710 Document 41 Filed in TXSB on 03/02/21 Page 50 of 52
                                                                                                                                                                                                  VERSION PREPARED 02.26 5PM
CASTEX ENERGY 2005 HOLDCO, LLC
13-WEEK CASH FLOW
                                                                                                    1st Week - Ch.
                                                                                                       11 Filing
                                                                                                          Actual           Forecast            Forecast           Forecast           Forecast          Forecast            Forecast           Forecast
                                                                                                             8                 1                  2                  3                  4                  5                  6                  7
                                                                                                        Week Ending       Week Ending        Week Ending        Week Ending        Week Ending        Week Ending        Week Ending        Week Ending
                                                                                                         2/28/2021         3/7/2021           3/14/2021          3/21/2021          3/28/2021          4/4/2021           4/11/2021          4/18/2021
Estimated Accrual of Professional Fees
          The Claro Group                                                                           $            -    $         50,000   $         50,000   $         50,000   $         50,000   $         50,000   $         50,000   $         50,000
          Okin Adams                                                                                $            -    $         50,000   $         50,000   $         50,000   $         50,000   $         50,000   $         50,000   $         50,000
          Thompson & Knight                                                                         $            -    $         25,000   $         25,000   $         25,000   $         25,000   $         25,000   $         25,000   $         25,000
          Wright Close & Barger                                                                     $            -    $          1,250   $          1,250   $          1,250   $          1,250   $          1,250   $          1,250   $          1,250
          Baker Hostetler                                                                           $            -    $          1,250   $          1,250   $          1,250   $          1,250   $          1,250   $          1,250   $          1,250
          King & Spalding                                                                           $            -    $         25,000   $         25,000   $         25,000   $         25,000   $         25,000   $         25,000   $         25,000
          Willkie Farr                                                                              $            -    $          6,250   $          6,250   $          6,250   $          6,250   $          6,250   $          6,250   $          6,250
Estimated Accrued Total                                                                             $            -    $        158,750   $        158,750   $        158,750   $        158,750   $        158,750   $        158,750   $        158,750


Notes:
  1) Beginning cash balance does not include the $1.3 + mm of the debtor’s money that CEI is
     holding. Withheld funds will be pursued shortly after a bankruptcy is filed
  2) AFE disbursement overages for Ship Shoal 189 are scheduled to be paid out in week ending
     4/9. AFE is specific to Walter O&G Corporation - Ship Soal 189 (SS189 B2 Workover)
     was pursued to ensure operational value and workover was abandoned due to
     unpredictable issues
  3) Bank balance does not include the $750K that is in account CASTEX ENERGY PART
     UNSECURED CLAIMS (XXXXXX0585) or the dormant investment account
     (XXXXXX8223) that is not used and earns minimal interest
  4) Total Cash Receipts includes gross production receipts, receivables from owners (i.e. Talos,
     Walter, etc.) and returned JIB payments. For conservative purposes, Walter receipts have
     been discounted by 20% w/ Talos receipts discounted by 20%
  5) Projected disbursements in W.E. 2.21 do not include operational expenditures as Texas
     snow storm pushed the planned AP payments into the following week
  6) Partner Disbursements - JIBs: Starting in April, estimated monthly amount to be paid to
     Walter will be calculated using prior month's actual amount and updated based on
     discussions w/ Castex operations
  7) Gross Receipts are collected by Castex for the fields operated by Castex and are then
     disbursed to partners by check, which we are assuming will be cut the following week after
     proper review of disbursements
  8) Beginning the 1st week of Ch. 11 filing, check disbursements will be recognized as cash
     outflow in the week in which they are distributed
  9) Estimated Accrual of Professional Fees does not impact the 13-week cash flow and is
     presented for cash collateral budget reporting purposes. Accrued professional fees excludes
     K&S post-petition payment of pre-petition invoices as well as the fees related to U.S.
     Trustee, UCC & Claims Agent
 10) The budget does not include any insurance premiums for wind damange
  ** These projections are estimates only and are subject to the assumptions
                                             Case 21-30710 Document 41 Filed in TXSB on 03/02/21 Page 51 of 52
                                                                                                                                                               VERSION PREPARED 02.26 5PM
CASTEX ENERGY 2005 HOLDCO, LLC
13-WEEK CASH FLOW



                                                                       Forecast           Forecast             Forecast              Forecast             Forecast            Forecast
                                                                          8                   9                   10                    11                   12                  13
                                                                     Week Ending         Week Ending          Week Ending          Week Ending          Week Ending         Week Ending          13-Week
                                                                      4/25/2021           5/2/2021             5/9/2021             5/16/2021            5/23/2021           5/30/2021            Total

Receipts
       CEI Onshore & Non-Op Onshore                              $             -     $        365,238     $             -      $             -      $             -     $            -       $       724,487
       COI Offshore                                              $       1,015,466   $        179,200     $             -      $             -      $       1,203,751   $        212,427     $     3,714,436
       Non-Operated Offshore                                     $             -     $            -       $         334,069    $             -      $             -     $            -       $     1,002,062
       Receivables Talos - Third Coast                           $             -     $            -       $         350,000    $             -      $             -     $            -       $     1,434,414
       Receivables Walter                                        $             -     $            -       $         500,000    $             -      $             -     $            -       $     2,062,400
       Receivables Other Owners                                  $             -     $            -       $          30,000    $             -      $             -     $            -       $        94,463
TOTAL CASH RECEIPTS                                              $       1,015,466   $        544,438     $       1,214,069    $             -      $       1,203,751   $        212,427     $     9,032,262

CASH EXPENDITURES
Operating Expenditures
          Logistics/Freight                                      $         80,000    $         80,000     $         80,000     $         80,000     $         80,000    $         80,000     $     1,040,000
          Oilfield Supplies/Services                             $         25,000    $         25,000     $         25,000     $         25,000     $         25,000    $         25,000     $       330,000
          Partner Disbursements - JIBs                           $            -      $            -       $        450,000     $            -       $            -      $            -       $     2,074,524
          Partner Disbursements - Revenue                        $            -      $            -       $        765,166     $            -       $            -      $            -       $     2,832,267
          Fuel                                                   $          5,000    $          5,000     $          5,000     $          5,000     $          5,000    $          5,000     $        87,496
          Company Operators - Schooner O&G                       $            -      $            -       $        385,000     $            -       $            -      $            -       $     1,155,000
          Service Contractors                                    $         65,000    $         65,000     $         65,000     $         65,000     $         65,000    $         65,000     $       867,000
          Other Operating Disbursements                          $         50,000    $         50,000     $         50,000     $         50,000     $         50,000    $         50,000     $       672,935
             Total Operating Expenditures                        $        225,000    $        225,000     $       1,825,166    $        225,000     $        225,000    $        225,000           9,059,223
           Operating Cash Flow                                   $        790,466    $        319,438     $        (611,097) $          (225,000) $          978,751    $         (12,573)   $       (26,960)
Other Expenditures
         Professional Fees                                       $            -      $        876,317     $            -       $             -      $            -      $             -      $     1,501,317
         AFE/Cash Calls/CV                                       $         50,000    $            -       $         50,000     $             -      $         50,000    $             -      $       925,000
         Tax Fees                                                $            -      $            -       $            -       $             -      $            -      $             -      $        25,000
         Insurance                                               $            -      $            -       $            -       $             -      $            -      $             -      $           -
         Interest Expense & Bank Fees                            $            -      $            -       $            -       $             -      $          4,000    $             -      $        12,000
         Adequate Protection                                     $            -      $            -       $            -       $             -      $            -      $             -      $           -
         Other Disbursements                                     $          5,000    $          5,000     $          5,000     $           5,000    $         35,000    $           5,000    $       170,000
             Total Other Expenditures                            $         55,000    $        881,317     $         55,000     $           5,000    $         89,000    $           5,000    $     2,633,317
TOTAL EXPENDITURES                                               $        280,000    $       1,106,317    $       1,880,166    $        230,000     $        314,000    $        230,000     $    11,692,540
NET CASH FLOW                                                    $        735,466    $        (561,879) $          (666,097) $          (230,000) $          889,751    $         (17,573)   $    (2,660,277)


Bank Reconciliation
Bank Balance                                                     $       1,012,247   $       1,747,713    $       1,180,834    $         514,737    $         284,737   $       1,174,489
         Week Activity                                           $         735,466   $        (561,879)   $        (666,097)   $        (230,000)   $         889,751   $         (17,573)
         Capital Infusion                                        $             -     $             -      $             -      $             -      $             -     $             -
         Suspended Partner Revenue                               $             -     $          (5,000)   $             -      $             -      $             -     $             -
         Other/Adjustment                                        $             -     $             -      $             -      $             -      $             -     $             -
Ending Bank Balance Availability                                 $       1,747,713   $       1,180,834    $         514,737    $         284,737    $       1,174,489   $       1,156,915
                                                     Case 21-30710 Document 41 Filed in TXSB on 03/02/21 Page 52 of 52
                                                                                                                                                                                           VERSION PREPARED 02.26 5PM
CASTEX ENERGY 2005 HOLDCO, LLC
13-WEEK CASH FLOW



                                                                                                          Forecast          Forecast           Forecast            Forecast           Forecast           Forecast
                                                                                                             8                  9                 10                  11                 12                 13
                                                                                                        Week Ending        Week Ending        Week Ending        Week Ending        Week Ending        Week Ending        13-Week
                                                                                                         4/25/2021          5/2/2021           5/9/2021           5/16/2021          5/23/2021          5/30/2021          Total
Estimated Accrual of Professional Fees
          The Claro Group                                                                           $         50,000   $         40,000   $         40,000   $         40,000   $         40,000   $         40,000   $       600,000
          Okin Adams                                                                                $         50,000   $         40,000   $         40,000   $         40,000   $         40,000   $         40,000   $       600,000
          Thompson & Knight                                                                         $         25,000   $         20,000   $         20,000   $         20,000   $         20,000   $         20,000   $       300,000
          Wright Close & Barger                                                                     $          1,250   $          1,600   $          1,600   $          1,600   $          1,600   $          1,600   $        18,000
          Baker Hostetler                                                                           $          1,250   $          1,600   $          1,600   $          1,600   $          1,600   $          1,600   $        18,000
          King & Spalding                                                                           $         25,000   $         20,000   $         20,000   $         20,000   $         20,000   $         20,000   $       300,000
          Willkie Farr                                                                              $          6,250   $         10,000   $         10,000   $         10,000   $         10,000   $         10,000   $       100,000
Estimated Accrued Total                                                                             $        158,750   $        133,200   $        133,200   $        133,200   $        133,200   $        133,200   $     1,936,000


Notes:
  1) Beginning cash balance does not include the $1.3 + mm of the debtor’s money that CEI is
     holding. Withheld funds will be pursued shortly after a bankruptcy is filed
  2) AFE disbursement overages for Ship Shoal 189 are scheduled to be paid out in week ending
     4/9. AFE is specific to Walter O&G Corporation - Ship Soal 189 (SS189 B2 Workover)
     was pursued to ensure operational value and workover was abandoned due to
     unpredictable issues
  3) Bank balance does not include the $750K that is in account CASTEX ENERGY PART
     UNSECURED CLAIMS (XXXXXX0585) or the dormant investment account
     (XXXXXX8223) that is not used and earns minimal interest
  4) Total Cash Receipts includes gross production receipts, receivables from owners (i.e. Talos,
     Walter, etc.) and returned JIB payments. For conservative purposes, Walter receipts have
     been discounted by 20% w/ Talos receipts discounted by 20%
  5) Projected disbursements in W.E. 2.21 do not include operational expenditures as Texas
     snow storm pushed the planned AP payments into the following week
  6) Partner Disbursements - JIBs: Starting in April, estimated monthly amount to be paid to
     Walter will be calculated using prior month's actual amount and updated based on
     discussions w/ Castex operations
  7) Gross Receipts are collected by Castex for the fields operated by Castex and are then
     disbursed to partners by check, which we are assuming will be cut the following week after
     proper review of disbursements
  8) Beginning the 1st week of Ch. 11 filing, check disbursements will be recognized as cash
     outflow in the week in which they are distributed
  9) Estimated Accrual of Professional Fees does not impact the 13-week cash flow and is
     presented for cash collateral budget reporting purposes. Accrued professional fees excludes
     K&S post-petition payment of pre-petition invoices as well as the fees related to U.S.
     Trustee, UCC & Claims Agent
 10) The budget does not include any insurance premiums for wind damange
  ** These projections are estimates only and are subject to the assumptions
